Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 1 of 59
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 2 of 59
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 3 of 59
           Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 4 of 59




                           ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made as of July __, 2020, between
and Gregg Stewart as Receiver for BigMouth, Inc., an Indiana corporation and BigMouth
LLC an Indiana limited liability company (individually and collectively, “Seller”) and BML
Rec, LLC, a limited liability company organized under the laws of Nebraska (or one of its
affiliates designated in writing to Seller at or prior to Closing) (“Purchaser”). Purchaser or
Seller may hereafter referred to individually as a “Party” or collectively as the “Parties.”

                                      RECITALS

A. Seller was previously engaged in the business of creating, distributing and direct selling
various toys, inflatables, mugs, glasses, trinkets, novelties, and other low cost items
primarily for end-point sale to consumers (the “Business”).

B. Receiver was appointed to oversee and liquidate the business of Seller by the
Commercial Court of Marion County (the “Court”), Indiana in Case no. 49D01-2004-PL-
014426 on April 25, 2020 (the “Receivership”). Purchaser desires to purchase and
assume and Seller desires to sell, transfer, convey, assign and deliver certain assets of
Seller related to Seller’s business including certain inventory, equipment, intellectual
property, customer and vendor records, all as more particularly described on Schedules
1, 1a, 1b, 3, 4, & 5 (collectively, the “Sale Assets”) and subject to the terms set forth in
this Agreement.

In consideration of the matters described above, and of the mutual benefits and
obligations in this Agreement, the parties agree:

                                      SECTION ONE

                           PURCHASE AND SALE OF ASSETS

A. Purchase of Assets and Assumption of Liabilities.
On the terms and subject to the conditions set forth in this Agreement, on the Closing
Date, (i) Purchaser shall purchase from Seller, and Seller shall sell, assign, transfer,
convey and deliver to Purchaser, all of Seller’s right, title and interest as of the Closing
Date in the Sale Assets, free and clear of any security interest, lien or encumbrance of
any kind or nature (collectively, “Liens”).

         1. Sale Assets.

a. All of the assets set forth on Schedule 1 attached;

b. The inventory identified on Schedule 1c attached (the “Purchased Inventory”);

c. Records of the Seller, identifying its customers and vendors including information on


4832-5470-0226.2


                                                                              EXHIBIT A
         Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 5 of 59



their volumes and, where available to the Receiver, 1 price lists, discount schedules, sales
and marketing files, promotional materials, artwork and packaging, product files,
purchasing records, supplier lists, in each case, relating to the Sale Assets (collectively,
the “Books and Records”);
d. All intellectual property of Seller which the Seller has the right to assign, including the
intellectual property identified on Schedules 1, 1a, 1b, 1c, 3, 4, 5, and 6 including domain,
registrations, URL’s and all related passwords (the “Intellectual Property”).
Collectively the Purchased Inventory, the Books and Records and the Intellectual
Property are hereinafter referred to as the “Sale Assets”.

        2. Excluded Assets.

All assets of Seller, other than the Sale Assets, are excluded from the purchase and sale
transaction under this Agreement, shall remain the property of Seller after the Closing
and shall not be purchased or assumed by Purchaser (the “Excluded Assets”), including:
a. All cash and cash equivalents of Seller,
b. All Seller’s Accounts receivable, or other claims.
c. The inventory described in Schedule 2 is excluded from the Sale Assets and is to be
disposed of by Seller before or contemporaneous to Closing.
d. All records of Seller not included in Section 1.c.

       3. Liabilities.
Purchaser is assuming none of Seller’s liabilities or obligations of any kind, character or
description.

B. Purchase Price.
The Purchase Price for the Sale Assets cash equal to: $1,650,000.00 plus the Prepaid
Storage Charges (as defined below) (the “Purchase Price”).

C. Pro-rations & Post-Closing Costs. In conjunction with storage of Purchased
Inventory, Seller has been required to pre-pay certain monthly costs to Dean Warehouse
where most of Seller’s inventory is stored. A per diem adjustment of $1,258.06 will be
added to the Purchase Price for the prorated amount of Seller’s pre-paid storage charges
at Closing for the month of July, 2020 (collectively, the “Prepaid Storage Charges”). If
Purchaser is unable to assume the benefit of such prepayments, the Seller will refund the
Prepaid Storage Charges upon proof of Purchaser’s payment to Dean Warehouse for the
prepaid period. Purchaser will also be responsible for:
       (i)    all warehousing costs for the Purchased Inventory after the Closing Date.
       (ii)   all costs of renewal of the registered Intellectual Property after the Closing
              Date.
Any collections by either Party of amounts paid for a sale or account receivable that was

1“where available to the Receiver” refers to the ability of the Seller, under the circumstances of current
and anticipated reduced staffing, to provide information or documents without unduly diverting the Seller’s
staff from their primary assignments.




                                                                                         EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 6 of 59



created by the counterparty shall be promptly remitted to the counterparty entitled to
receive the funds.

D. Payment of Purchase Price.
Purchaser has deposited $165,000.00 with Seller’s counsel (the “Deposit”) to be applied
against the Purchase Price. The balance of the Purchase Price will be paid in cash by
wire transfer at Closing.

F. Closing and Closing Deliveries.

        1. Closing and Closing Date.
The closing (“Closing”) shall take place via a “paper” closing in which the parties shall
exchange such documents and instruments or copies of such documents and instruments
sufficient to effect the Closing by electronic or other means without using a “roundtable”
closing at a particular location. The Closing shall occur by July 17, 2020 (the “Closing
Date”). All actions to be taken and all documents to be executed and delivered by the
parties in connection with the Closing shall be deemed to have been taken and executed
simultaneously and no actions shall be deemed to have been taken nor documents
executed or delivered until all have been taken, executed and delivered. The parties will
endeavor to deliver executed closing documents at least one business day before the
Closing Date.

       2. Documents to be Delivered by Seller.

At Closing, Seller shall deliver to Purchaser each of the following:
   a. A Bill of Sale in the form of Exhibit A (the “Bill of Sale”), duly executed by Seller;
   b. If permitted by Dean Warehouse, an assignment, assumption and consent
agreement executed by Seller and Dean Warehouse assigning Seller’s warehousing
agreement to Purchaser, in form and substance reasonably acceptable to Purchaser (the
“Dean Assignment Agreement”).
   c. The Books and Records
   d. Duly executed assignments (or other instruments of transfer) of all Intellectual
Property of Seller to be conveyed herein that is assignable (the “Ancillary Documents”) in
form and substance reasonably satisfactory to Seller. The preparation and filing of all
such assignments or transfers shall be an undertaking and expense of Purchaser;
   e. The release of any existing Liens on or affecting the Sale Assets, including, without
limitation, Liens held by Cadence Bank (“Cadence”) or its successor in interest, Capitala
Private Advisors, LLC (“Capitala”), and the file-stamped copies of amendments of the
following financing statements filed with the Indiana Secretary of State to remove the Sale
Assets from the collateral: 201600009089338 and 201600009089772.
   f. A statement from Capitala that it consents to the sale and that it waives any right
to claim that the sale was not commercially reasonable.
   g. A certificate of good standing for each Seller from the Secretary of State of Indiana.
   h. Such other documents and items as are reasonably necessary or appropriate to
effect the consummation of the transactions contemplated by this Agreement or which
may be customary under local law.




                                                                            EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 7 of 59




       3. Documents to be Delivered by Purchaser.

At the Closing, Purchaser shall deliver to Seller each of the following:
a. The Purchase Price minus the Deposit;
b. A copy of the duly adopted resolutions of Purchaser’s manager or Board of Directors,
certified by an officer of Purchaser approving and adopting this Agreement and
authorizing the execution and delivery of this Agreement by Purchaser, and
consummating the transactions contemplated by this Agreement; and
c. Such other documents and items as are reasonably necessary or appropriate to effect
the consummation of the transactions contemplated by this Agreement or which may be
customary under local Law.

                                     SECTION TWO
                                         N/A


                             SECTION THREE
                REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that each of the following representations
and warranties (as modified by the disclosure schedules to this Agreement (the
“Schedules”) are true and correct as of the date of this Agreement and as of the Closing
Date:

 A. Organization.
Seller is an Indiana limited liability company or Indiana corporation, in each case duly
organized, validly existing and in good standing under the laws of Indiana.

B. Due Authorization.
The execution, delivery and performance of this Agreement and the Ancillary Documents
to be executed and delivered by Seller under this Agreement, and consummating the
transactions contemplated by this Agreement and by the Ancillary Documents have been
duly and validly authorized by the Order appointing Receiver over the operations and
liquidation of Seller. This Agreement and the Ancillary Documents to be executed and
delivered by Seller under this Agreement have been, or will be on the Closing Date, duly
and validly authorized, executed and delivered by Seller and the obligations of Seller
under this Agreement and transfers under the Ancillary Documents are or will be upon
such execution and delivery valid, legally binding and enforceable against Seller under
their respective terms.


C. Title.
Except for any Liens to be released as of the Closing Date on the Sale Assets, Seller
holds good and valid title to the Sale Assets that are tangible assets, except that Seller’s




                                                                            EXHIBIT A
         Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 8 of 59



interests in the Sale Assets that are Intellectual Property will be assigned to the extent of
Seller’s interest only, and Seller makes no warranty or representation as to the ownership,
assignability, or transferability of the Intellectual Property, however, any assignment of
Seller’s interest will be free of any Lien created by Seller.

D. Inventory.
Schedule 1c sets forth a list of all inventory included in the Purchased Inventory with the
quantity and Seller’s cost for each SKU. All of the Purchased Inventory is located at
Dean Warehouse, 70 Industrial Rd, Cumberland, RI 02864. Seller makes no
representation or warranty as to the quantity, quality or condition of the Purchased
Inventory as presently stored, except to state that Seller has no information that the
Purchased Inventory as described in Seller’s records is inaccurate or not in good
condition.

E. Litigation.
To the knowledge of Receiver, 2 except as set forth in Exhibit “B”, there is no pending
action, arbitration, mediation, complaint, charge, audit, hearing, investigation, proceeding,
litigation, lawsuit or claim commenced, brought, conducted or heard by or before, or
otherwise involving, any governmental authority, mediator or arbitrator (collectively,
“Proceeding”) (i) that has been commenced by or served upon Seller or of which Seller
has knowledge (other than any Proceeding which generally affects the business of all
Persons conducting business similar to Seller and in which Seller is not a named
defendant), or (ii) that challenges, or that has the effect of preventing, delaying, making
illegal, or otherwise interfering with, the transactions contemplated by this Agreement.

F. Insurance.
Seller has maintained products liability insurance for the Sale Assets which will continue
in force through at least the Closing Date. Seller makes no representation or warranty
about the limits of liability or scope of such coverage, but if a claim is asserted before the
earlier of: (i) the closing of the Receivership, or (ii) the expiration of the current insurance
coverage, the Receiver will report such claim to the insurance carrier.

G. Brokers.
Seller has not employed or engaged any broker, finder, agent, banker or third party, nor
has Seller otherwise dealt with anyone purporting to act in the capacity of a finder or
broker in connection with the transactions contemplated by this Agreement.

H. Product Liability and Product Safety Matters.
Except as referenced in Exhibit “B”, and solely regarding product liability or similar claims,
to the knowledge of Receiver, only, Seller, in connection with its business use of the Sale
Assets, has not, within the past two years, received written or, to the knowledge of Seller,
oral notice of any claim or allegation of, and Seller has not been a party or subject to any
proceeding or governmental order relating to, (i) bodily or personal injury, death, or
property or economic damages, (ii) any claim for punitive, exemplary or consequential

2“to the knowledge of Receiver” limits the statement to information acquired by the Receiver in the
course of performing his duties and after reasonable inquiry of the current employees of Seller.




                                                                                      EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 9 of 59



damages, (iii) any claim for contribution or indemnification of such Proceeding or
Governmental Order, or (iv) any claim for injunctive relief, in each of (i), (ii), (iii) and (iv) in
connection with any product manufactured, sold or distributed by, or in connection with
any service provided by, or based on any error or omission or negligent act in the
performance of services by, the Sale Assets. To the knowledge of Receiver, Seller has
not been required to file any notification or other report with or inform any governmental
body or product safety standards group about actual or potential defects or hazards
regarding any product manufactured, sold, distributed or put in commerce by the
Business during the past two years.


                              SECTION FOUR
              REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement for Seller to enter into this Agreement and consummate the
transactions contemplated by this Agreement, Purchaser represents and warrants to
Seller that each of the following representations and warranties are true and correct as of
the date of this Agreement and as of the Closing:

A. Organization.
Purchaser is a limited liability company organized under the laws of the State of Omaha
and, as of the Closing Date, will have all requisite power and authority to own, operate
and lease its properties and assets and to conduct its business as it is now being
conducted.

 B. Due Authorization.
The execution, delivery and performance of this Agreement, and consummating the
transactions contemplated by this Agreement have been duly and validly authorized by
all necessary action by Purchaser. This Agreement has been duly and validly authorized,
executed and delivered by Purchaser and the respective obligations of Purchaser under
this Agreement are or will be at Closing valid, legally binding and enforceable against
Purchaser under their respective terms.

C. No Breach.
Purchaser has full power and authority to perform its obligations under this Agreement.

D. Brokers.
Purchaser has not employed or engaged any broker, finder, agent, investment banker
or Third Party nor has it otherwise dealt with anyone purporting to act in the capacity of
a finder or broker, in connection with the transactions contemplated by this Agreement.


 E. Litigation.
There are no Proceedings pending or, to Purchaser’s knowledge, threatened against or
by Purchaser or any Affiliate of Purchaser that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.




                                                                                   EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 10 of 59




F. Financing.
As of Closing, Purchaser will have sufficient cash on hand or other sources of immediately
available funds to consummate the transactions contemplated by this Agreement.

G. Independent Investigation.
Purchaser has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of its participation in the transactions
contemplated by this Agreement and the other agreements contemplated by this
Agreement. PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, (i) WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE SALE ASSETS,
(ii) AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION
REGARDING THE SALE ASSETS FURNISHED OR MADE AVAILABLE TO
PURCHASER AND ITS REPRESENTATIVES. THERE ARE NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND THE BUSINESS, INCLUDING THE SALE ASSETS, IS BEING SOLD ON AN “AS
IS,” “WHERE IS” BASIS AS OF THE CLOSING AND IN ITS CONDITION AS OF
CLOSING WITH “ALL FAULTS.”

                                    SECTION FIVE
                               PRECLOSING COVENANTS
                                        N/A

                                    SECTION SIX
                               CONDITIONS TO CLOSING
                                        N/A




                                     SECTION SEVEN
                                      TERMINATION
A. Termination.
This Agreement may, by notice given at or before Closing, be terminated by Purchaser
or Seller by giving written notice to the counterparty on or after 5 pm, EDT on July 17,
2020 (the “End Date”), if the Closing shall not have occurred by that time and date;
provided, however, that the right to terminate this Agreement under this paragraph shall
not be available to the terminating Party if the terminating Party has breached, in any
material respect, any of its obligations under this Agreement in a manner that has been
the principal cause of, or principally resulted in, the failure of the Closing to occur by the
End Date. With respect to transfer of the Sale Assets, a failure by the Seller to deliver
good title to the Purchased Inventory or any material item of the Intellectual Property shall
constitute a breach of this Agreement by Seller. A material breach of transfer of the
Intellectual Property shall be Seller’s inability to substantially transfer any item(s) of
Intellectual Property or ownership and access to the primary domains, websites, social




                                                                              EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 11 of 59



media accounts and other accounts that materially impacts Buyer’s ownership and use
of the Sale Assets.

B. Effect of Termination; Forfeiture of Deposit.
If termination of this Agreement by Seller occurs due to Purchaser’s failure to deliver the
balance of the Purchase Price at Closing despite Purchaser being obligated to do so
under this Agreement, Seller’s exclusive remedy shall be to retain the Deposit as
liquidated, compensatory damages for the delayed or lost opportunity of sale, continuing
expenses of the Receivership, fees of counsel, costs of storage and all other costs, losses
or expenses incurred by Seller because of delays encountered in re-selling the Sale
Assets. If termination by Purchaser occurs, all funds of Purchaser shall be returned to
Purchaser within two business days.

                                    SECTION EIGHT
                                   INDEMNIFICATION

A. Indemnification by Seller.
Seller agrees to indemnify, and hold Purchaser harmless from, against and regarding any
losses, costs, expenses (including reasonable attorneys’ fees and disbursements of
counsel), liabilities, damages, fines, penalties, charges, assessments, judgments,
settlements, claims, causes of action and other obligations (individually, a “Loss,” and
collectively, “Losses”) that Purchaser may at any time, directly or indirectly, suffer,
sustain, incur or become subject to, to the extent arising out of, based upon or resulting
from or because of:
   1. Any breach of any representation or warranty made by Seller in Section 3 of this
      Agreement;

   2. Any breach of any covenant, agreement or obligation to be performed by Seller
      under this Agreement.


B. Indemnification by Purchaser.
Purchaser agrees to defend, indemnify and hold Seller, the Receiver and Capitala Private
Advisors, LLC and their officers, managers, employees, Affiliates, members, agents, and
each of their respective heirs, personal representatives, successors and assigns (the
“Seller Indemnified Parties”) harmless from, against and regarding any Losses that the
Seller Indemnified Parties may at any time, directly or indirectly, suffer, sustain, incur or
become subject to, to the extent arising out of, based upon or resulting from or because
of each or all of the following:
1. Any breach of any representation or warranty made by Purchaser in this Agreement;
or
2. Any breach of any covenant, agreement or obligation to be performed by Purchaser in
this Agreement.




                                                                             EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 12 of 59



C. Survival and Time Limitations.
Each of the representations and warranties in this Agreement shall survive Closing the
transactions contemplated by this Agreement for 60 days from the Closing Date, after
which no claim for indemnification for any misrepresentation, or for the breach of any
representation or warranty under this Agreement, may be brought, and no action
regarding the same may be commenced, and no party shall have any liability or obligation
regarding the same, unless (i) the other party gave written notice specifying with
particularity the misrepresentation or a breach of representation or warranty claimed by
the expiration of such period.

D. Limitations on Indemnification. N/A

E. Exclusive Remedies.
The respective indemnification obligations of the parties in this Agreement are the
exclusive remedies of the parties and their successors and permitted assigns seeking to
claim by, though, or on behalf of a party under this Agreement, and no other remedy or
remedies, whether arising under any law, common law or otherwise, may be used,
asserted or prosecuted in connection with this Agreement and any transaction,
occurrence, or omission arising from, in connection with or otherwise based upon this
Agreement.

                                  SECTION NINE
                               CERTAIN TAX MATTERS
                                        N/A


                                  SECTION TEN
                             POSTCLOSING COVENANTS

A. Further Acts and Assurances.
The parties agree that, at any time and from time to time, for sixty days after the Closing
Date, upon the reasonable request of the other party, they will do or cause to be done all
such further acts and things and execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered any papers, documents, instruments,
agreements, assignments, transfers, assurances and conveyances as may be necessary
or desirable to carry out and give effect to the provisions and intent of this Agreement,
provided such acts and actions shall be at no additional cost to either party.

B. Preservation of and Access to Records.
Purchaser shall preserve all Books and Records of Seller transferred as part of the Assets
for a period of one year after the Closing Date; provided, however, Purchaser may destroy
any part or parts of such records upon obtaining written consent of Seller for such
destruction, which consent shall not be unreasonably withheld, delayed or conditioned.
Such records shall be provided to Seller and its representatives, at all reasonable times
during normal business hours of Purchaser during such one year period with the right at
its expense to make abstracts from and copies of such records.




                                                                           EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 13 of 59



C. Consents. N/A

D. Press Releases. N/A


E. Post-Closing Receipts and Communications.
If, after the Closing Date, any Party or any of its affiliates receives any mail, packages or
other communications (excluding email communications) or any funds properly belonging
to another party or its Affiliates under this Agreement, then the receiving party shall, or
shall cause its Affiliates to, promptly advise the other party or its applicable affiliate, and
(i) in the case of communications, forward or deliver such communications as promptly
as reasonably practicable, or (ii) in the case of funds, hold such funds in trust for the
benefit of such other party or its Affiliates and shall promptly deliver such funds to an
account or accounts designated in writing by such other party or its Affiliates.

F. Non-Solicitation
Purchaser will not, directly or through a third party, solicit for employment, or otherwise,
solicit or encourage the departure of any employee working for Seller.

G. Confidentiality.
Seller will utilize its best efforts to limit the disclosure of details of this transaction to
matters relating to winding up the business of Seller and required filings with the
Receivership Court.
                                      SECTION ELEVEN
                                      MISCELLANEOUS

A. Schedules and Exhibits.
All Schedules and Exhibits attached to this Agreement or referred to in this Agreement
are incorporated in and made a part of this Agreement as if set forth in full in this
Agreement.


B. Default. N/A


C. Notices.
Unless otherwise set forth herein, all notices, demands and other communications
provided for under this Agreement shall be in writing and shall be given by personal
delivery, via facsimile transmission (receipt telephonically confirmed), by nationally
recognized overnight courier (prepaid), or by certified or registered first class mail,
postage prepaid, return receipt requested, sent to each party, at such party’s address as
set forth below or at such other address or in such other manner as may be designated
by such party in written notice to each of the other parties. All such notices, demands and
communications shall be effective when personally delivered, one business day after
delivery to the overnight courier, upon telephone confirmation of facsimile transmission




                                                                                   EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 14 of 59



or upon receipt after dispatch by mail to the party to whom the same is so given or made:




 If to Seller:                                If to Purchaser:

 BigMouth Inc.                                BML Rec, LLC,
 BigMouth LLC                                 14301 FNB Parkway, Suite 100,
 ATTN: Gregg Stewart                          Omaha, NE 68154.
 c/o Rinnovo Management LLC
 PO Box 670                                   Attention: Jason Koranda
 Jensen Beach, FL 34958                              ++++++++++++
 +++++++++++++++++++++
                                               With a copy to:
 With a copy to:
                                              Taylor C. Dieckman
 James A. Knauer                              Koley Jessen P.C., L.L.O
 Kroger Gardis & Regas, LLP                   1125 S. 103rd St. Suite 800
 111 Monument Circle #900                     Omaha, NE 68124
 Indianapolis, IN 46240-5125


D. Entire Agreement.
This Agreement, including the documents, instruments, and agreements to be executed
by the parties under this Agreement, contains the entire agreement of the parties to this
Agreement and supersedes all prior or contemporaneous agreements and
understandings, oral or written, between the parties to this Agreement regarding the
subject of this Agreement.

E. Amendment.
No purported amendment, modification or waiver of any provision of this Agreement or
the Ancillary Documents to be executed by the parties under this Agreement shall be
effective unless in a writing specifically referring to this Agreement and signed by the
parties to this Agreement.

F. Binding Effect; Assignment.
This Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and permitted assigns, but nothing in this
Agreement is to be construed as an authorization or right of any party to assign its rights
or delegate its duties under this Agreement without the prior written consent of the other
party to this Agreement. Any attempted assignment in violation of this paragraph F shall
be void and have no effect.




                                                                            EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 15 of 59



G. Fees and Expenses.
Each party to this Agreement shall pay its own fees and expenses incurred in connection
with (i) its required title, environmental or other due diligence, and (ii) negotiating and
preparing this Agreement and consummating the transactions contemplated by this
Agreement, including fees and disbursements of their respective attorneys, accountants
and investment bankers.

H. Governing Law and Jurisdiction.

       1. Governing Law.
This Agreement and all disputes, claims or controversies relating to, arising out of, or in
connection with this Agreement shall be governed by and construed under the laws of
Indiana without regard to the laws of any other jurisdiction that might be applied because
of the conflicts of laws rules of Indiana.

         2. Jurisdiction.
Each party irrevocably agrees that any legal action or proceeding arising out of or relating
to this Agreement brought by the other party or its successors or permitted assigns shall
be brought and determined in the Commercial Court of Marion County, Indiana, and each
party irrevocably submits to the exclusive jurisdiction of such court for itself and regarding
its property, generally and unconditionally, regarding any such action or proceeding
arising out of or relating to this Agreement and the transactions contemplated by this
Agreement. Each party agrees not to commence any action, suit or proceeding relating
to this Agreement except in the court described above, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any such
court in Indiana as described in this Agreement. Each party further agrees that notice as
provided in this Agreement shall constitute sufficient service of process and each party
further waives any argument that such service is insufficient. Each party irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a defense,
counterclaim or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated by this Agreement, (i) any claim that it is not
subject to the jurisdiction of the courts in Indiana as described in this Agreement for any
reason, (ii) that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of notice,
attachment before judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), or (iii) that (A) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (B) the venue of such suit, action or proceeding is
improper, or (C) this Agreement, or the subject matter of this Agreement, may not be
enforced in or by such courts.

I. Waiver of Jury Trial.
EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION OR AGREEMENT CONTEMPLATED BY THIS AGREEMENT OR THE
ACTIONS OF ANY PARTY TO THIS AGREEMENT IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.



                                                                              EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 16 of 59




J. Counterparts and Facsimile Signatures.
This Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same Agreement.
The counterparts of this Agreement may be executed and delivered by facsimile or other
electronic signature by any of the parties to any other party and the receiving party may
rely on receiving such document so executed and delivered by facsimile as if the original
had been received.

K. Severability.
If any provision is declared or held by any court of competent jurisdiction to be invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining provisions of
this Agreement, unless such invalid or unenforceable provision goes to the essence of
this Agreement, in which case the entire Agreement may be declared invalid and not
binding upon the Parties.

L. Parties in Interest.
Except as set forth in SECTION EIGHT regarding the Purchaser Indemnified Parties and
Seller Indemnified Parties, nothing expressed or implied in this Agreement is intended or
shall be construed to confer any rights or remedies under or from this Agreement upon
any Person other than Seller and Purchaser and their respective successors and
permitted assigns.

M. Waiver.
The terms, conditions, warranties, representations and indemnities in this Agreement may
be waived only by a written instrument executed by the party waiving compliance. Any
such waiver shall be effective only in the specific instance and for the specific purpose for
which it was given and shall not be deemed a waiver of any other provision of this
Agreement or of the same breach or default upon any recurrence of such breach or
default. No failure by a party to this Agreement to exercise and no delay in exercising any
right under this Agreement shall operate as a waiver of such right nor shall any single or
partial exercise of any right under this Agreement preclude any other or further exercise
of such right or exercising any other right.

N. Construction.
The parties have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of the provisions
of this Agreement.


 The parties have executed this Asset Purchase Agreement as of day and year first set
forth above.




                                                                             EXHIBIT A
     Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 17 of 59



                              SCHEDULES

1.   Schedule 1 All Sale Assets – General Description
2.   Schedule 1a Material Assets
3.   Schedule 1b Account Passwords
4.   Schedule 1c Purchased Inventory
5.   Schedule 2 Excluded Inventory
6.   Schedule 3 Trademarks
7.   Schedule 4 Patents
8.   Schedule 5 Domains
9.   Schedule 6 Copyrights

                                   EXHIBITS

     1.   Exhibit A Bill of Sale
     2.   Exhibit B Litigation




                                                              EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 18 of 59




                                         EXHIBIT A

                             BILL OF SALE AND ASSIGNMENT

        FOR GOOD AND VALUABLE CONSIDERATION, the receipt, sufficiency and
adequacy of which are acknowledged by BigMouth Inc., an Indiana corporation and
BigMouth LLC, an Indiana limited liability company (individually and collectively, "Seller").
Seller has bargained, sold, granted, conveyed, assigned and transferred and by these
presents does bargain, sell, grant, convey, assign and transfer to BML Rec, LLC an Omaha
limited liability company, its successors and assigns ("Purchaser"), all right, title and interest
of Seller in and to the following assets of Seller, free and clear of all liens and encumbrances:

Inventory. The inventory dated as of July 10, 2020 listed on listed in Schedule 1c of the
Asset Purchase Agreement entered into between these parties as of July __, 2020 (the
“Purchase Agreement”).

Books and Records. All Books and Records described in the Purchase Agreement;

Intellectual Property. Seller’s Intellectual Property listed on Schedule 1, 1a, 1b, 3, 4, 5, and
6 of the Asset Purchase Agreement;

(hereinafter collectively referred to as the "Sale Assets").

This Bill of Sale is expressly subject to and incorporates herein, as if hereinafter set forth,
every condition, restriction and limitation on transferring title to Purchaser in the Asset
Purchase Agreement, in particular, Section Four, paragraph G, and Section Three
paragraph C.

       TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns
forever.

     This Bill of Sale is executed and delivered under that certain Asset Purchase
Agreement dated July ___, 2020 between Purchaser and Seller (the "Purchase
Agreement").




                                                                                 EXHIBIT A
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 19 of 59




                                                         EXHIBIT A
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 20 of 59




                                                         EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 21 of 59



                                      Exhibit “B”

                                     LITIGATION

Note: This case concerns products distributed by BigMouth to one or more of the
Defendants, but BigMouth is not a party.




    ++++++++++++++++++++++++++++++++++++++++++++++++++++
                                COVVES v. Bigmouth, LLC
United States District Court for the Central District of California, entitled Covves v.
Dillard’s, et al., bearing Case No. 2:18-cv-08518-RGK-AFM (the “California Action”) and
against Bigmouth in the United States District Court for the Southern District of Indiana,
entitled Covves v. BigMouth, LLC, et al., bearing Case No. l:18-cv-03307-JMS- TAB
(the “Indiana Action”) (collectively, hereinafter the “Civil Actions”), alleging, among
other things, design patent infringement based on Bigmouth’s manufacturing and selling
and the Indemnified Parties’ selling the unicorn floatation products.

Settlement Agreement dated January, 2020 requiring, among other things, that Seller to
make quarterly payments of $216,666.66 beginning September 20, 2020 and
subsequently. Seller will not be making the required payment. Covves remedy on
default is to initiate proceedings to enforce the Settlement Agreement or pursue its




                                                                           EXHIBIT A
      Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 22 of 59



damage claims. All goods that were the subject of the Settlement Agreement are
Excluded Inventory.
  ++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++


             Capitala Private Advisors, LLC v. Bigmouth, LLC, et. al.




                                                                    EXHIBIT A
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 23 of 59




                       SCHEDULE 1
                     ACQUIRED ASSETS


1. All Inventory except for items listed in Schedule 2 (See Schedule
   1c for detailed list)
2. All Trademarks and trademark applications (including those listed
   on Schedule 3)
3. All Patents and patent applications (including those listed on
   Schedule 4)
4. All Copyrights and copyright applications (including those listed on
   Schedule 6)
5. All Email Accounts (Where available)
6. Active Amazon Seller Account
7. Data from BigMouth/Netsuite (Customers, Vendors, Sales History,
   Purchase History, Item History) (Where available)
8. All URL/Domains (including those listed on Schedule 5)
9. All Product and Packaging Files
10. Phone Numbers: 860-659-8304,860-371-2334
11. All Social Media Accounts (Where available)
12. Rights to all manufacturing molds/tooling (Where available)




                                                          EXHIBIT A
   Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 24 of 59



                          SCHEDULE 1a
                        MATERIAL ASSETS


 1. All Trademarks and trademark applications (including those listed on
    Schedule 3)
 2. All Patents and patent applications (including those listed on
    Schedule 4)
 3. All Copyrights and copyright applications (including those listed on
    Schedule 6)
 4. All Domains (including those listed on Schedule 5)
 5. All Email Accounts (Where available)
 6. Amazon Seller Central Accounts
 7. Data from BigMouth/Netsuite (Customers, Vendors, Sales History,
    Purchase History, Item History)
 8. Shopify Account
 9. Social Media Accounts (Facebook, Instagram, Pinterest, Twitter,
    YouTube)
10. Dropbox Account
11. GS1 Barcodes Account
12. The Inventory, as adjusted through July 10, 2020.




                                                            EXHIBIT A
      Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 25 of 59



                           SCHEDULE 1b
                        ACCOUNT PASSWORDS

Seller to provide administrative username and password for the following
accounts

  1. Dropbox Account
  2. Email Hosting
  3. GS1 Barcodes
  4. Amazon Seller Central Accounts (US, Canada, Mexico)
  5. Voice of IP Phone System
  6. Google AdWords
  7. Branding Assets DAM (digital assets manager)
  8. MailChimp
  9. Social Media    Facebook
  10.     Social Media     HootSuite
  11.     Social Media     Instagram
  12.     Social Media     Pinterest
  13.     Social Media     Rafflecopter
  14.     Social Media     Twitter
  15.     Social Media     uStream
  16.     Social Media     Vimeo
  17.     Social Media     YouTube
  18.     Website    Celigo
  19.     Website    Google Analytics
  20.     Website    HostGator
  21.     Website    Shopify (for BigMouthinc.com) - Store Owner




                                                               EXHIBIT A
           Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 26 of 59



                                               Exhibit 1c
                                          Purchased Inventory

                                           (See Attached List)3




3   Note to Draft: please provide a current list of inventory of Seller as of the signing date.




                                                                                                  EXHIBIT A
                Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 27 of 59



                                                                                         Location On    Location
                                                                                         Hand           Average Cost
                Description                    UPC         Item Name   Inventory Value                                   Vendor Price
Angel Wings Pool Float                     817742021657 BMPF-0029      $     99,218.92          15430   $         6.43          5.80
Giant Avocado Pool Float                   188561000346 BMPF-AV        $     95,879.51          19976   $         4.80          4.45
Jellyfish Pool Float                       817742022104 BMPF-0047      $     80,104.10          16312   $         4.91          5.80
Giant Pizza Slice Pool Float               817742020490 BMPF-0007      $     58,966.41          12920   $         4.56          3.50
Giant Pineapple Pool Float                 817742021213 BMPF-0002      $     57,245.90          11591   $         4.94          4.00
Ape Yard Sprinkler                         817742025501 BMYS-0006      $     47,379.62           3233   $        14.66        13.35
Rainbow Cloud Pool Float                   817742021381 BMPF-0012      $     46,558.37           6511   $         7.15          6.55
Unicorn Yard Sprinkler - 2019 - KOHLS 817742025600 KOYS-0008           $     43,696.80           3060   $        14.28        13.30
Unicorn Yard Sprinkler - 2019              817742025600 BMYS-0008      $     36,942.42           2549   $        14.49        13.30
Tape Cassette Pool Float                   817742029349 BMPF-0151      $     30,188.66           4686   $         6.44          5.84
Donald Trump Toilet Paper                  817742023491 BMNY-0025      $     24,852.64          34572   $         0.72          0.46
Rose Gold Mermaid Pool Float               817742021725 TAPF-0032      $     22,201.38           4414   $         5.03          4.68
The Bottomless Mimosa Glass                817742020599 BMWG-0005      $     21,968.21           5395   $         4.07          3.19
LIL Shipper (3pc Lil Float Display ) Empty 817742024702 BMMS-0003-E    $     20,013.02           1372   $        14.59        11.54
The Original Wine Bottle Glass             817742022722 BMWB-0001      $     19,091.87           6227   $         3.07          2.35
The Original Toilet Mug                    817742022869 BMMU-0029      $     17,704.75           9305   $         1.90          1.41
Melting Ice Cream Pool Float               817742025365 BMPF-0080      $     17,599.56           3026   $         5.82          4.76
The "HugE" Wine Bottle Glass               817742020438 BMWG-0003      $     17,037.49           4804   $         3.55          2.70
Shark with Canopy - LIL FLOATS             817742025532 BMLF-0018      $     16,908.53           2967   $         5.70          5.03
Pineapple LIL FLOATS                       817742021848 BMLF-0004      $     16,404.40           4974   $         3.30          3.13
Video End Cap                              817742024641 BMMS-0005      $     15,768.00             54   $       292.00          8.92
Dumbbell Beer Glass                        817742021121 BMBG-BB        $     15,534.46           3458   $         4.49          3.15
Giant Watermelon Beach Ball-KOHLS          817742027567 KOBB-0004      $     15,302.27           6061   $         2.52          1.99
Elephant Yard Sprinkler -PINK              817742024627 BMYS-0005      $     14,908.92            962   $        15.50        14.31
Pink Donut LIL FLOATS                      817742021824 BMLF-0002      $     14,665.36           4596   $         3.19          3.00
The Beast Drink Kooler - Original          817742023002 BMKO-0001      $     14,412.66           3945   $         3.65          3.00
Lil Snake Sprinkler                        817742029608 BMYS-0023      $     14,357.66           1294   $        11.10          0.00
Rainbow Over Cloud - LIL FLOATS            817742022005 BMLF-0014      $     14,159.65           3705   $         3.82          3.48
Beer Bro's Beer Glass set of 3             817742028250 BMBG-0011      $     14,128.27           2217   $         6.37          3.06
Giant Frosted Donut Beach Blanket          817742022418 BMBT-0003      $     13,817.81           2648   $         5.22          4.57
The Original Fanny Bank                    817742023279 BMNY-0003      $     13,806.01           4121   $         3.35          2.85
Snow Globe Winter Fort                     817742027833 BMSF-0001      $     13,755.73            655   $        21.00        17.36
Snow Globe Wine Glass                      817742027918 BMWG-0024      $     13,448.85           2025   $         6.64          5.55
Giant Waving American Flag Pool Float 188561000339 BMPF-AF             $     13,319.93           2341   $         5.69          5.30
The Willy Warmer                           817742023378 BMNY-0013      $     13,279.29          11602   $         1.14          1.04
Margarita Glass Bottle Wine Glass          817742027925 BMWG-0025      $     12,983.67           1862   $         6.97          5.65
Flying Pig River Tube                      840092700231 BMRR-0006      $     12,494.09            974   $        12.83        11.29
Candy Bling Ring Pool Float                817742025402 BMPF-0081      $     12,441.55           2450   $         5.08          4.48
Cactus Pool Float                          188561000995 BMPF-CT        $     12,280.74           3225   $         3.81          5.66
Funky the Skunky Lil' Sprinkler            817742028007 BMYS-0015      $     12,179.23           2457   $         4.96          4.60
Unicorn Yard Sprinkler - 2019-Bilingual French/English
                                           817742027352 BMYS-0008-BL   $     12,146.52            813   $        14.94        13.30
I Like Big Mugs...Gigantic Coffee Mug      817742020902 BMMU-0010      $     12,046.70           3161   $         3.81          2.83
Sugar Skull Beach Blanket                  188561000179 BMBT-SS        $     12,044.42           2194   $         5.49          4.57
Pink Flamingo LIL FLOATS                   817742021817 BMLF-0001      $     11,770.57           3527   $         3.34          3.00
The Wine for Mom Wine Bottle Glass         817742021374 BMWG-0004      $     11,712.05           3070   $         3.82          2.68
Ice Monster Snow Tube                      817742027475 BMST-0023      $     11,663.86           1537   $         7.59          5.97
Round Snowman Face Snow Tube               817742027451 BMST-0021      $     11,403.55           1740   $         6.55          5.16
The Mornings Blow Coffee Mug               817742020711 BMMU-0002      $     11,228.53           7615   $         1.47          1.10
Pineapple Beach Blanket                    188561000155 BMBT-PA        $     11,114.36           2216   $         5.02          4.57
Blasted Shot Glass Set                     817742024863 BMSG-0005      $     11,053.81           3211   $         3.44          2.45
Double Sided Upside Down Float-Stranger817742027642
                                           Things        STPF-0121     $     11,038.73           2446   $         4.51          3.97
Watermelon LIL FLOATS                      817742021831 BMLF-0003      $     11,014.45           3284   $         3.35          3.00
Monster Yard Sprinkler                     817742025549 BMYS-0007      $     10,846.64            681   $        15.93        13.91
Giant Pink Flamingo Pool Float             817742021206 BMPF-0001      $     10,832.62           2596   $         4.17          3.70
Unicorn Yard Sprinkler - 2019-Bilingual French/English-TRU
                                           817742027352 TYS0008
                                                           Canada      $     10,343.36            650   $        15.91        13.30
Ice Cream Cone with Canopy - LIL FLOATS    817742025525 BMLF-0017      $     10,324.97           1896   $         5.45          4.85
Rainbow Key Holder                         817742028076 BMNY-0034      $     10,221.68           2308   $         4.43          3.99
The Beast Drink Kooler - Green             817742023514 BMKO-0005      $     10,105.12           2109   $         4.79          3.00
The Real Mimosa Glass set of 2             817742028373 BMCG-0008      $     10,031.85           2258   $         4.44          3.01
Unicorn Ear Muff                           817742025204 BMNY-0033      $     10,016.07           3754   $         2.67          1.90
Flamingo Wine Glass                        817742028359 BMWG-0026      $      9,708.76           2240   $         4.33          3.13
The Purrfect Pour Cat Wine Glass           188561000100 BMWG-CAT       $      9,410.49           3487   $         2.70          1.85
Peppermint Twist Snow Tube                 188561000698 BMST-PMT       $      9,198.44           1846   $         4.98          4.36
Lil Canopy Float - Unicorn                 840092700224 BMLF-0035      $      9,157.53           1366   $         6.70          6.10
Dino Tail LIL FLOATS                       817742021800 BMLF-0007      $      8,944.02           2062   $         4.34          3.76
The Beer Belt - Black                      817742023286 BMNY-0004      $      8,840.16           4572   $         1.93          1.55
Giant Ice Pop Pool Float                   817742021237 BMPF-0004      $      8,772.45           1536   $         5.71          5.35
Beer Snob Set                              817742024870 BMBG-0009      $      8,586.15           1753   $         4.90          3.38
The Owl Stemless Wine Glass                817742020636 BMWG-0009      $      8,503.90           4173   $         2.04          1.49
Shove it! Pen Set                          817742023361 BMNY-0012      $      8,028.41           2780   $         2.89          1.95
UFO Beer Glass: Beam Up the Beer           817742027901 BMBG-0010      $      7,820.91           1901   $         4.11          3.29
I'm Awesome XL mug                         817742028243 BMMU-0050      $      7,766.99           2127   $         3.65          2.83
Pink Lemon Tube Pool Float                 817742025730 BMPF-0090      $      7,671.55           1798   $         4.27          3.68




                                                                                                                              EXHIBIT A
                 Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 28 of 59



                                                                                          Location On    Location
                                                                                          Hand           Average Cost
                Description                   UPC          Item Name    Inventory Value                                   Vendor Price
Corgi Sprinkler                          817742029615    BMYS-0024      $      7,600.76            487   $        15.61        14.47
The Enough For 2 Wine Bottle Glass       817742022746    BMWB-0003      $      7,517.66           2293   $         3.28          2.68
Round Magical Rainbow Snow Tube          817742027482    BMST-0024      $      7,487.87           1425   $         5.25          4.55
Golden Toilet Mug                        817742028014    BMMU-0041      $      7,356.70           2445   $         3.01          2.29
Checker Pool Float                       817742029493    BMPF-0166      $      7,352.40           1777   $         4.14          3.48
Yours & Mine Rock Glass set of 2         817742028267    BMCG-0001      $      7,310.79           2227   $         3.28          1.96
The Size Matters Coffee Mug              188561000780    BMMU-SMT       $      7,168.02           4090   $         1.75          1.65
AC Electric Air Pump                     817742024092    BMMS-0001      $      7,047.78           1463   $         4.82          3.90
Recycle Bin Coffee Mug                   817742021367    BMMU-0017      $      6,983.37           4961   $         1.41          1.06
Giant Frosted Donut Beach Blanket-polybag-Gordman
                                         840092700842    GMBT-0003      $      6,937.65           1236   $         5.61          4.57
Rainbow Beach Blanket-polybag-Gordman840092700859        GMBT-0013      $      6,937.65           1236   $         5.61          4.57
Shark Beach Blanket-polybag-Gordman 840092700866         GMBT-0016      $      6,937.65           1236   $         5.61          4.57
Pineapple Beach Blanket--polybag-Gordman 840092700835    GMBT-PA        $      6,937.65           1236   $         5.61          4.57
Mermaids Water Bottle                    817742028304    BMWT-0001      $      6,902.71           1761   $         3.92          2.32
The Get Lit Holiday Wine Glass           817742020667    BMWG-0012      $      6,863.24           1656   $         4.14          2.85
The Mermaid Tail Wine Glass              817742020384    BMWG-0002      $      6,708.87           1471   $         4.56          3.26
Giant Frosted Donut Snow Tube            188561000704    BMST-SBD       $      6,705.68           1389   $         4.83          4.18
Golden Toilet Pool Float                 817742025341    BMPF-0079      $      6,488.83           1406   $         4.62          3.93
Palm Tree Multi Bev                      817742021398    BMDF-0003      $      6,469.39           1854   $         3.49          2.86
Nanas Boobies and Beer Holder            817742023026    BMKO-0023      $      6,456.26           3735   $         1.73          1.50
Vodka Water bottle                       817742028311    BMWT-0005      $      6,205.12           1806   $         3.44          2.02
Exercise Block                           817742023392    BMNY-0015      $      6,140.66           2978   $         2.06          1.68
Pinata Multi Bev                         817742022173    BMDF-0011      $      6,098.40           1776   $         3.43          3.10
Giant Whoopie Cushion Pool Float         188561000469    BMPF-WC        $      6,073.43           2080   $         2.92          3.66
Frosted Donuts Beverage Boats 3 pack 817742021176        BMDF-0001      $      5,968.09           4498   $         1.33          1.39
The Gun Show Coffee Mug                  188561000803    BMMU-GUS       $      5,945.83           3279   $         1.81          1.49
Video Easel                              817742024658    BMMS-0006      $      5,917.28             31   $       190.88          8.92
Anchor Pool Float                        817742020797    BMPF-0026      $      5,837.94            900   $         6.49          5.73
The Beast Drink Kooler - Red             817742023088    BMKO-0007      $      5,829.78           1888   $         3.09          3.00
The Get Lit LED Holiday Beer Glass       817742020698    BMBG-0003      $      5,709.82           1485   $         3.84          2.67
The Beer-Zilla Giant Beer Glass          817742020681    BMBG-0002      $      5,706.67           2391   $         2.39          1.98
Winter Unicorn Snow Tube                 817742020810    BMST-0011      $      5,700.10           1760   $         3.24          6.00
Trump's Last Day Countdown Timer         817742020865    BMCT-DT        $      5,684.15           2388   $         2.38          2.40
Kiddo Float Skull and Crossbones Pool Float
                                         817742026461    BMKF-0004      $      5,592.76           1093   $         5.12          4.40
Tropical Birds Beverage Boats 3-pack     817742021183    BMDF-0002      $      5,542.35           3709   $         1.49          1.47
Pool Party Pong Float (Green)            817742020964    TA1737         $      5,482.15           1321   $         4.15          4.20
Cheeseburger Pool Float                  817742025242    BMPF-0071      $      5,470.39           1002   $         5.46          4.20
The Unicorn Farts Coffee Mug             817742020742    BMMU-0005      $      5,469.01           3236   $         1.69          1.22
The Ruff Day Dog Wine Glass              188561000117    BMWG-DOG       $      5,235.78           1573   $         3.33          2.38
Palm Tree Pool Float                     817742022074    BMPF-0044      $      5,137.60            873   $         5.88          6.17
Octopus Pool Float                       817742022715    BMPF-0060      $      5,099.20            446   $        11.43        10.85
The Color Changing Manatee Mug           188561000056    BMCMU-MT       $      5,077.65           2893   $         1.76          1.29
Brain Fart - color changing              817742028045    BMCMU-0004     $      5,077.45           1677   $         3.03          1.95
Pocket Sound Machine Disgusting Sounds817742023255       BMNY-0001      $      5,071.54           3367   $         1.51          1.40
Covered Shark Lil Float-Toys R US        840092700699    TLF0018        $      5,070.24           1008   $         5.03          5.03
Covered Ice Cream Cone Lil Float-Bilingual840092700163   BMLF-0017-BL   $      5,002.08           1008   $         4.96          4.85
I've Cut Back to Just One Cup XL mug     817742028229    BMMU-0049      $      5,000.55           1331   $         3.76          2.83
Draw String Bag - with Logo                              BM-PROMO1      $      4,972.72           2400   $         2.07          0.58
The Before & After 5 Coffee & Wine Glass 817742022784    BMWG-0010      $      4,954.20           1380   $         3.59          2.85
Sugar skull - color changing             817742028052    BMCMU-0005     $      4,942.86           1366   $         3.62          1.95
Hormel Chili can safe                    817742024436    BMCS-0004      $      4,933.10           2518   $         1.96          1.52
The 1 Glass Wine Bottle Glass            817742022739    BMWB-0002      $      4,838.14           1235   $         3.92          2.70
The Mornings Suck Coffee Mug             817742020735    BMMU-0004      $      4,716.56           3061   $         1.54          1.19
Jawbreaker Candy Styled Pool Float       817742029431    BMPF-0160      $      4,714.33            809   $         5.83          5.00
Tighty Whiteys Mug                       817742028168    BMMU-0044      $      4,693.37           2203   $         2.13          1.33
Llama Pool Float Bilingual               840092700170    BMPF-0084-BL   $      4,692.64            992   $         4.73          4.50
Ice Dragon Snow Tube                     817742024610    BMST-0016      $      4,691.02            662   $         7.09          6.39
Donuts Ear Muff                          817742025198    BMNY-0032      $      4,647.71           2306   $         2.02          1.52
CORGI TUBE-Bilingual                     840092700187    BMPF-0085-BL   $      4,575.60            953   $         4.80          4.70
Poop Emoji Drink Kooler                  817742023149    BMKO-0013      $      4,559.46           3229   $         1.41          1.10
Cotton Candy Beach Blanket               817742023729    BMBT-0011      $      4,429.51            877   $         5.05          4.57
Olive you Martini Glass set of 2         817742028298    BMCG-0005      $      4,400.92            843   $         5.22          3.58
Jellyfish Bev Boat 2pk                   817742025624    BMDF-0018      $      4,396.26           2194   $         2.00          1.90
Cheese Mug                               817742028038    BMMU-0043      $      4,199.83           2145   $         1.96          1.34
Quackers the Ducky Lil' Sprinkler        817742027994    BMYS-0016      $      4,170.22            850   $         4.91          4.55
Meditation Gnome Garden Gnomes           817742024924    BMGA-0017      $      4,147.84            799   $         5.19          4.16
Dog Bev Boats (Corgi/Pug) (2)            817742025303    BMDF-0016      $      4,140.33           2220   $         1.87          1.75
The Smart Assy Wine Glass                817742022821    BMWG-0018      $      4,056.75           1424   $         2.85          1.78
Kiddo Float Angel Heart Pool Float       817742026478    BMKF-0002      $      3,928.81            842   $         4.67          4.20
Frosted Donut Lunch Tote                 188561000292    BMLB-DO        $      3,918.75           1104   $         3.55          2.99
Tropical Fruits Beverage Boats 3 pack    817742022500    BMDF-0012      $      3,890.16           2797   $         1.39          1.19
The Hangover Coffee Mug                  188561000773    BMMU-HGO       $      3,795.88           1880   $         2.02          1.77
Sugar Skull Bottle Opener                817742028144    BMBO-0001      $      3,770.52           1481   $         2.55          2.12




                                                                                                                               EXHIBIT A
                 Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 29 of 59



                                                                                          Location On    Location
                                                                                          Hand           Average Cost
                Description                   UPC          Item Name    Inventory Value                                   Vendor Price
Dinosaur Yard Sprinklers                  817742022319   BMYS-0004      $      3,711.30            248   $        14.96        13.91
Dream Catcher Pool Float                  817742025433   BMPF-0077      $      3,698.01            533   $         6.94          6.10
Candy Bling Ring Shot Set                 817742028069   BMSG-0006      $      3,684.53           1543   $         2.39          1.77
Dog House Key Holder                      817742028083   BMNY-0035      $      3,617.98           1275   $         2.84          2.22
Black Soul Mug                            817742028199   BMMU-0045      $      3,611.26           2199   $         1.64          1.21
The Lazy Mans Beer Mug                    718856154272   BMMU-LM        $      3,610.79           1088   $         3.32          2.73
Patriotic Star Pool Float                 817742029387   BMPF-0155      $      3,534.66            788   $         4.49          3.75
The Weener Kleener                        817742023453   BMNY-0021      $      3,488.13           4052   $         0.86          0.72
Crazy Cat Lady Coffee Mug                 817742020926   BMMU-0012      $      3,479.28           1824   $         1.91          1.44
The Queen of Everything Coffee Mug        817742021152   BMMU-0001      $      3,407.15           1226   $         2.78          2.16
The Army Man Mug                          718856152773   BM1606         $      3,383.90           2425   $         1.40          1.21
Flying Pig Pool Float                     817742029400   BMPF-0157      $      3,288.62            440   $         7.47          6.25
Bling Ring Pool Float                     188561000650   BMPF-BR        $      3,249.57            664   $         4.89          4.09
Bling Ring Beverage Boats 3 pack          188561000193   BMDF-BR        $      3,203.24           5277   $         0.61          2.38
Hormel Corned Beef can safe               817742024443   BMCS-0005      $      3,118.24           1885   $         1.65          1.46
Hula Skirt Pool Float                     817742025440   BMPF-0078      $      3,033.35            500   $         6.07          4.95
The Coffee Makes Me Poop Mug              817742023231   BMMU-0024      $      2,927.26           1961   $         1.49          1.05
Covered Shark Lil Float-Bilingual         840092700156   BMLF-0018-BL   $      2,813.17            546   $         5.15          5.03
The Ring for More Wine Wine Glass         188561000094   BMWG-BELL      $      2,808.76            883   $         3.18          2.35
Sushi Beach Blanket                       817742023750   BMBT-0014      $      2,774.99            534   $         5.20          4.57
The Floater Prank Poop                    817742023385   BMNY-0014      $      2,764.23           1837   $         1.50          1.26
The Beast Drink Kooler - Blue             817742023071   BMKO-0006      $      2,728.75            885   $         3.08          3.00
Reindeer Ear Muff                         817742025181   BMNY-0031      $      2,706.51           1097   $         2.47          1.80
The Worlds Largest Wine Glass             817742022845   BMWG-0020      $      2,690.01            462   $         5.82          4.55
Sassy Beaver Mug                          817742028021   BMMU-0042      $      2,629.48           1390   $         1.89          1.16
Rocket Double Person Snow Tube            817742027499   BMST-0025      $      2,586.97            290   $         8.92          8.20
Boobies N Beer Glass                      817742022395   BMBG-0006      $      2,572.46            560   $         4.59          3.47
XL Shark Pool Float                       817742022203   BMPF-0052      $      2,537.54            221   $        11.48        10.20
The Gnome on a Throne Garden Gnome 817742022524          BMGA-0005      $      2,502.68            712   $         3.52          2.88
River Raft- Log Raft                      817742022050   BMRR-0004      $      2,498.60            202   $        12.37        11.03
The Color Changing Alpaca Mug             188561000049   BMCMU-AL       $      2,492.32           1075   $         2.32          1.57
Le Tooter Fart-Noise Maker                817742023309   BMNY-0006      $      2,476.55           2463   $         1.01          0.95
Peppermint Twist Snow Tube French/English 817742028120   BMST-PMT-BL    $      2,392.64            477   $         5.02          4.36
River Raft- Horse                         817742022036   BMRR-0002      $      2,328.12            194   $        12.00        10.35
Giant Pink Frosted Donut Pool Float       817742021220   BMPF-0003      $      2,189.21            649   $         3.37          2.98
Bigger Is Better Giant Wine Glass         817742022791   BMWG-0015      $      2,159.63            762   $         2.83          1.93
The Butt Putt Farting Golf Game           817742023330   BMNY-0009      $      2,148.77            391   $         5.50          4.10
Mermaid Tails BEVERAGE BOAT 2PK           817742021886   BMDF-0006      $      2,136.58           1226   $         1.74          1.80
Giant Fireball Snow Tube                  817742020803   BMST-0010      $      2,099.20            320   $         6.56          5.75
The Dinosaur Coffee Mug                   817742020759   BMMU-0006      $      2,081.98           1304   $         1.60          1.13
Donkey Piñata Pool Float                  817742021732   BMPF-0033      $      2,033.97            372   $         5.47          4.88
The Peace Love Coffee Mug                 817742020766   BMMU-0007      $      2,025.76           1256   $         1.61          1.26
Prescription Pint Glass - Set of 2        817742022388   BMBG-0005      $      1,986.30            613   $         3.24          2.25
Gigantic Pizza Beach Blanket              817742020841   BMBT-0001      $      1,976.30            350   $         5.65          4.57
MASTER CARTON FOR RETAIL **FOR BMMS-0002                 BMMS-C-0002    $      1,973.42           1053   $         1.87          1.55
Mix Bev Boat Tower Display-Empty          840092700798   BMXD-0001-E    $      1,939.24            108   $        17.96        18.00
Coffee and a Donut Coffee Mug             817742020919   BMMU-0011      $      1,911.69            475   $         4.02          2.45
Magic the Unicorn Lil Pool Float          817742025310   BMLF-0015      $      1,893.17            452   $         4.19          3.75
Basketball Drink Kooler                   718856155187   BMKO-BA        $      1,888.56           1548   $         1.22          1.05
Giant Burger Beach Blanket                817742022401   BMBT-0002      $      1,868.15            343   $         5.45          4.57
Giraffe Sprinkler                         817742029622   BMYS-0025      $      1,846.51            118   $        15.65        14.20
Giant Watermelon Pool Float               817742021251   BMPF-0006      $      1,839.95            541   $         3.40          3.16
Sloth XL Pool Float                       817742029363   BMPF-0153      $      1,791.88            188   $         9.53          8.80
Empty Retail Box - Star Unicorn Pool Float817742024535
                                          - MODULAR      BMPF-UN-E      $      1,790.85           3900   $         0.46          0.34
Drama Llama Mug                           817742024818   BMMU-0039      $      1,721.76            786   $         2.19          1.61
Pool Party Pong Float (Green)             817742020964   BM1737         $      1,709.29            392   $         4.36          4.20
Watermelon Beach Blanket                  188561000186   BMBT-WA        $      1,698.47            334   $         5.09          4.57
Peace Fingers Beach Blanket               817742023668   BMBT-0006      $      1,676.39            339   $         4.95          4.57
Yeti Snow Tube                            817742020391   BMST-0006      $      1,669.50            265   $         6.30          5.60
The Giant Elf Drinking Boot               817742020704   BMBG-0004      $      1,667.61            647   $         2.58          2.17
Mini Trash Can and Recycle Can Desk Set817742023323      BMNY-0008      $      1,642.21            738   $         2.23          1.83
Crying Joy Emoji Pool Float( Laughing)    817742020988   BMPF-0063      $      1,625.75            211   $         7.70          6.95
The Vida Mocha Coffee Mug-MO              817742020728   BMMU-0003-MO   $      1,618.36            961   $         1.68          1.39
Giant Cupcake Beach Blanket               188561000124   BMBT-CC        $      1,607.84            319   $         5.04          4.57
The Glass A Day Wine Bottle Glass         817742022777   BMWB-0006      $      1,602.04            441   $         3.63          2.68
Mini Mermaid Tail LIL FLOATS              817742021855   BMLF-0005      $      1,594.61            367   $         4.34          3.75
The Gone Fishin Coffee Mug                817742022951   BMMU-0016      $      1,550.64            863   $         1.80          1.23
Scoops Ahoy Pool Float-Stranger Things 817742027659      STPF-0122      $      1,463.51            251   $         5.83          8.97
Corgi Pool Float                          817742026409   BMPF-0085      $      1,448.23            275   $         5.27          4.70
Snack Party Tube Pool Float               817742027932   BMPF-0126      $      1,420.16            465   $         3.05          2.75
Llama Pool Float                          817742025617   BMPF-0084      $      1,372.23            268   $         5.12          4.50
The Donut Coffee Mug                      817742022913   BMMU-0027      $      1,327.59            889   $         1.49          1.16
The Bottled Up Wine Bottle Glass          718856158447   BM-WBBU        $      1,327.45            387   $         3.43          2.68




                                                                                                                               EXHIBIT A
                Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 30 of 59



                                                                                      Location On   Location
                                                                                      Hand          Average Cost
               Description                        UPC        Item Name     Inventory Value                                 Vendor Price
Demogorgon Sprinkler-Stranger Things 817742027772 STYS-0013                 $     1,289.92             81 $        15.92        14.08
Banana Party Tube Pool Float               817742027949 BMPF-0127           $     1,288.84            422 $         3.05          2.75
Prescription Pill Bottle Mug               817742020452 BMMU-0008           $     1,273.88           1003 $         1.27          1.02
The Ninja Coffee Mug                       817742022906 BMMU-0026           $     1,250.20            711 $         1.76          1.07
Goal Chart                                 0               FN-001-GC01      $     1,248.78            251 $         4.98          4.00
Ceramic Dog Butter Dish                    817742028137 BMNY-0036           $     1,224.79            429 $         2.85          2.12
Unicorn Champagne Glass                    817742024849 BMWG-0022           $     1,156.45            438 $         2.64          1.95
Giant Frog Lounger Float                   817742029370 BMPF-0154           $     1,147.27            115 $         9.98          8.39
White Snake Pool Float                     817742029394 BMPF-0156           $     1,132.91            240 $         4.72          3.97
Stingray Pool Float                        817742029356 BMPF-0152           $     1,112.96            152 $         7.32          6.96
Empty Retail Box - Pink Flamingo Pool Float817742024535
                                               - MODULAR BMPF-0001-E        $     1,101.78           2400 $         0.46          0.34
Polar Bear Snow Tube                       817742020445 BMST-0012           $     1,071.68            189 $         5.67          4.96
The Inflatabuffet - White                  718856150397 BM1318              $     1,071.36            372 $         2.88          2.63
The Bite Me Shark Mug                      188561000766 BMMU-BMS            $     1,068.21            731 $         1.46          1.10
Weiner Dog Mug                             817742024788 BMMU-0036           $     1,054.33            492 $         2.14          1.61
Alien Head Pool Float                      817742026379 BMPF-0086           $     1,032.09            206 $         5.01          4.34
Beach Please Mermaid Mug                   817742024795 BMMU-0037           $     1,023.99            563 $         1.82          1.48
The Captain Kirk Drink Kooler              817742023095 BMKO-0008           $     1,013.20            797 $         1.27          1.27
Kiddo Float Shooting Star Pool Float       817742026485 BMKF-0001           $     1,009.91            200 $         5.05          4.38
Umbrella Display-empty       Total 20pc PDQ817742024719 BMMS-0004-E         $       986.96             66 $        14.95          9.66
Shark Beach Blanket                        817742023774 BMBT-0016           $       953.08            171 $         5.57          4.57
Shark Pool Lounger Float                   817742029462 BMPF-0163           $       943.67            102 $         9.25          8.39
Empty Retail Box - Mermaid Tail Pool Float817742024535
                                             - MODULAR BMPF-MT-E            $       938.79           2145 $         0.44          0.34
Rainbow Beach Blanket                      817742023743 BMBT-0013           $       926.82            177 $         5.24          4.57
Sugar Skull Beach Umbrella                 817742024405 BMUM-0003           $       923.91            150 $         6.16          5.30
Retail Box for Pink Flamingo-Pool Float Bilingual          BMPF-C-0001-BL $         923.10            543 $         1.70          1.70
Giant Mermaid Tail Pool Float              188561000391 BMPF-MT             $       902.83            182 $         4.96          4.50
Elf Pint Glass                             817742024832 BMBG-0008           $       880.66            277 $         3.18          2.15
Giant Snow Cone Snow Tube                  188561000728 BMST-0013           $       860.25            155 $         5.55          5.08
The Color Changing Husky Mug               188561000032 BMCMU-LH            $       817.78            522 $         1.57          1.29
River Raft - Duck                          817742022029 BMRR-0001           $       809.60             84 $         9.64          9.90
The Vida Mocha Coffee Mug                  817742020728 BMMU-0003           $       795.72            476 $         1.67          1.26
Polar Bear Snow Tube French/ English       817742028113 BMST-0012-BL $              795.33            140 $         5.68          4.96
Flannel Wine Glass                         817742024825 BMWG-0021           $       776.02            186 $         4.17          3.01
The Game of Gnomes Garden Gnome            817742022562 BMGA-0007           $       773.52            176 $         4.40          3.42
Rocket/Bomb Pop Beach Blanket              817742022012 BMBT-0004           $       761.44            154 $         4.94          4.57
The Color Changing Kitten Mug              188561000001 BMCMU-KT            $       760.32            505 $         1.51          1.24
Scoops Ahoy Bev Boats 2pk-Stranger Things  817742027697 STDF-0025           $       759.25            287 $         2.65          2.38
Sugar Skull Snow Tube                      817742025037 BMST-0020           $       749.59            108 $         6.94          5.80
T-Rex Tail Pool Float                      817742022098 BMPF-0046           $       747.28            132 $         5.66          5.20
Cheeseburger Cooler Bag                    817742026546 BMCB-0010           $       680.89            102 $         6.68          4.66
The Color Changing Pug Mug                 188561000063 BMCMU-PG            $       680.17            367 $         1.85          1.29
Giant Taco Pool Float                      188561000452 BMPF-TC             $       678.71            137 $         4.95          4.62
Football Drink Kooler                      817742023101 BMKO-0009           $       661.44            848 $         0.78          0.77
Toilet Mug Revised                         840092700026 BMMU-0053           $       623.22            442 $         1.41          1.41
Pink Flamingo Drink Kooler                 817742023125 BMKO-0011           $       622.74            394 $         1.58          1.38
Fishing Bobber Drink Kooler                817742023118 BMKO-0010           $       619.26            440 $         1.41          1.30
The Gun Coffee Mug                         718856150946 BM1466              $       598.68            437 $         1.37          1.09
Dinosaur Yard Sprinkler-EU                 817742024375 BMYS-0004-EU $              598.13             43 $        13.91        13.91
The Crazy for Cookies Coffee Mug           817742022968 BMMU-0018           $       590.00            356 $         1.66          1.31
River Raft- Butterfly Wings                817742022043 BMRR-0003           $       552.63             48 $        11.51        11.78
Round Snowman Face Snow Tube-Bilingual     817742028434 BMST-0021-BL $              550.09             81 $         6.79          5.80
The Beer Belt - Camo                       817742023293 BMNY-0005           $       533.63            261 $         2.04          1.55
Waffle Pool Float-Stranger Things          817742027611 STPF-0118           $       526.44             64 $         8.23          7.70
Pizza Throw Blanket                        817742025167 BMFB-0006           $       466.86             82 $         5.69          4.79
Dart Pool Float-Stranger Things            817742027604 STPF-0117           $       464.37             81 $         5.73          5.05
Shipper (3pc pool float display case ) 10 BMPF-0003
                                           817742021428
                                                      pink BMMS-0002
                                                           donut float 5 BMPF-0008
                                                                            $      chocolate
                                                                                    450.87 donutf loat 32
                                                                                                       4 BMPF-0011
                                                                                                          $        white          8.92
                                                                                                                   14.09 swan 4 BMPF-0001 flamingo 5 BMPF-0006 watermelon
Sea Horse Tube Pool Float                  817742021664 BMPF-0030           $       442.35             70 $         6.32          5.65
Crazy Cat Lady Garden Gnomes               817742024887 BMGA-0013           $       422.44             91 $         4.64          3.67
The Spock Drink Kooler                     817742023163 BMKO-0015           $       418.52            315 $         1.33          1.27
Giant Ice Cream Cone Snow Tube             718856158010 BMST-IC             $       395.58             68 $         5.82          5.32
Butterfly Wings - Red Pool Float           817742022111 BMPF-0048           $       395.05             67 $         5.90          5.28
Cozy Flannel Plaid Snow Tube               817742027888 BMST-0030           $       388.28             81 $         4.79          4.28
The Cloud Wine Stemless Wine Glass         817742020605 BMWG-0006           $       376.70             80 $         4.71          3.47
Giant Emoji Beach Blanket                  188561000148 BMBT-EM             $       369.12             71 $         5.20          4.57
Giant Watermelon Pool Float- Box Version                   TOPF-C-0006      $       363.60            101 $         3.60          0.78
Campbells Chicken Noodle Soup Can Safe817742022456 BMCS-0001                $       331.92            169 $         1.96          1.36
The Hey Nice Legs Towel                    718856159031 BM1781              $       318.91             97 $         3.29          2.78
Giant Peppermint Snow Tube                 718856157990 BMST-PM             $       318.58             67 $         4.75          4.36
Balloon Animal Pool Float                  188561000636 BMPF-0067           $       309.66             45 $         6.88          6.45
The Dinosaur Coffee Mug-MO                 817742020759 BMMU-0006-MO $              296.79            190 $         1.56          1.26
The F-Bomb Coffee Mug                      817742022920 BMMU-0028           $       293.87            186 $         1.58          1.23
Fish Cooler Bag                            817742021343 BMCB-0002           $       258.33             42 $         6.15          4.00




                                                                                                                            EXHIBIT A
                 Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 31 of 59



                                                                                          Location On    Location
                                                                                          Hand           Average Cost
               Description                    UPC          Item Name    Inventory Value                                   Vendor Price
Rainbow Sling Seat Float                  817742029523   BMSS-0001      $        245.20             31   $         7.91          6.96
Rainbow - Kiddie Pool                     817742025594   BMKP-0004      $        225.11             30   $         7.50          6.15
Parrot Pool Float                         817742022135   BMPF-0050      $        223.78             41   $         5.46          4.95
Ugly Sweater Mug                          817742024801   BMMU-0038      $        218.23             83   $         2.63          2.00
Chameleon Pool Float                      817742025457   BMPF-0082      $        207.22             32   $         6.48          5.50
Santas Drinking Mitten - AEO Web          817742022272   AE-SDM-W       $        205.70             48   $         4.29          3.25
The Toilet Shot Glass Set 2 pack          817742021794   BMSG-0003      $        202.28            134   $         1.51          1.06
The Big Dill Pickle Coffee Mug            817742023224   BMMU-0023      $        201.73            112   $         1.80          1.07
The Happy Camper Coffee Mug               817742023200   BMMU-0021      $        187.85            134   $         1.40          1.09
The Unicorn Farts Coffee Mug-MO           817742020742   BMMU-0005-MO   $        181.35            103   $         1.76          1.35
The Bite Me Shark Mug-MO                  188561000766   BMMU-BMS-MO    $        177.45            108   $         1.64          1.25
George Takei Fortune Telling Button       718856155873   BM1722         $        177.25             69   $         2.57          2.25
Giant Rainbow Lounge Pool Float           817742026430   BMPF-0094      $        175.23             17   $        10.31          9.00
The Love Potion Stemless Wine Glass       817742020629   BMWG-0008      $        174.13             87   $         2.00          1.28
The All You Need Is Wine Glass            188561000988   BMWG-HRT       $        170.19             39   $         4.36          3.38
Candy Sling Seat Float                    817742029547   BMSS-0003      $        167.51             32   $         5.23          4.43
Giant Chocolate Frosted Donut Pool Float 817742020544    BMPF-0008      $        158.43             49   $         3.23          3.09
Unicorn Yard Sprinklers                   817742021923   BMYS-0001      $        150.93              9   $        16.77        15.58
Sloth Sling Seat Float                    817742029530   BMSS-0002      $        149.08             22   $         6.78          5.94
Donut Beach Umbrella                      817742024412   BMUM-0004      $        147.82             24   $         6.16          5.30
MASTER CARTON FOR RETAIL **FOR BMMS-0008                 BMMS-C-0008    $        143.21             60   $         2.39          3.35
Giant White Swan Pool Float - Target      817742026584   TOPF-0011      $        142.52             28   $         5.09          3.70
Giant Pink Flamingo Pool Float-Target     817742026812   TOPF-0001      $        141.68             28   $         5.06          3.70
Giant White Swan Pool Float               718856157341   BMPF-WS        $        141.49             34   $         4.16          3.73
Watermelon - Kiddie Pool                  817742023873   BMKP-0003      $        137.80             20   $         6.89          5.80
The Color Changing Gingerbread Man Mug817742022449       BMCMU-0003     $        137.23             63   $         2.18          1.69
Rainbow Stripe Slide 40' x 8'             817742029639   BMYS-0026      $        134.60              2   $        67.30        63.88
Butterfly Wings - Blue Pool Float         817742020643   BMPF-0024      $        127.02             22   $         5.77          5.28
Cat Attack Garden Gnomes                  817742024894   BMGA-0014      $        120.70             22   $         5.49          4.11
The How Was Your Day Wine Glass           817742022814   BMWG-0017      $        117.11             48   $         2.44          1.70
Unicorn Attack Garden Gnomes              817742024917   BMGA-0016      $        111.46             16   $         6.97          5.47
Barb Milk Carton Blanket-Stranger Things 817742027758    STBT-0024      $        108.51             20   $         5.43          4.29
Tropical Fruits Beverage Boats 3 pack - KOHLS
                                          817742022500   KODF-0012      $        104.25             75   $         1.39          1.35
Watermelon Cooler Bag                     817742026553   BMCB-0007      $         96.38             13   $         7.41          5.06
S'mores Throw Blanket                     817742025136   BMFB-0003      $         95.80             20   $         4.79          4.79
Shining Gnome Garden Gnomes               817742024931   BMGA-0018      $         91.92             16   $         5.75          3.75
Corgi Butt Bottle Opener                  817742028151   BMBO-0002      $         88.26             30   $         2.94          2.20
The Star Trek Data Gnome                  718856159277   BMGA-LCD       $         84.62             25   $         3.38          2.94
The Winezilla Stemless Wine Glass         817742020650   BMWG-0011      $         83.22             37   $         2.25          1.69
Pool Party Tube Pool Float                817742027956   BMPF-0128      $         82.47             27   $         3.05          2.75
Giant Watermelon Pool Float-Target        817742026799   TOPF-0006      $         81.69             12   $         6.81          3.16
The Rockin Out Avocado Coffee Mug         817742022944   BMMU-0015      $         80.00             64   $         1.25          1.02
Giant Tootsie Rolls Pool Noodle           817742022692   BMPF-0059      $         79.86             44   $         1.82          1.58
Tropical Drink Beach Blanket              817742023682   BMBT-0007      $         77.85             13   $         5.99          4.57
The Toilet Water Dish                     817742023354   BMNY-0011      $         76.98             15   $         5.13          4.09
The Color Changing Monkey Mug             188561000025   BMCMU-ML       $         73.10             43   $         1.70          1.40
Duck - LIL FLOATS                         817742021992   BMLF-0013      $         64.08             18   $         3.56          3.29
The Bad Assy Wine Glass                   817742022807   BMWG-0016      $         63.89             22   $         2.90          1.78
Happy Rainbow Beverage Boats 3 pack 188561000223         BMDF-RB        $         62.58             42   $         1.49          1.21
The Go Away Garden Gnome                  817742022555   BMGA-0006      $         61.08             16   $         3.82          3.02
Monster with Canopy - LIL FLOATS          817742025570   BMLF-0021      $         53.85             10   $         5.39          4.87
The Selfie Sisters Garden Gnome           817742022531   BMGA-0009      $         52.98             13   $         4.08          3.33
Starfish Pool Float                       817742021640   BMPF-0028      $         50.47             15   $         3.36          5.72
Giant Rainbow Tunnel Sprinkler            817742027857   BMYS-0009      $         48.91              1   $        48.91        46.27
Giant Peace Sign Pool Float               188561000414   BMPF-PCS       $         47.78             19   $         2.51          3.88
The Donut Worry Be Happy Garden Gnome     188561000674   BMGA-DO        $         46.04              9   $         5.12          3.99
The Red Cup Drink Kooler                  817742023064   BMKO-0020      $         43.94             37   $         1.19          1.10
The Sexy and I Gnome It Garden Gnome 188561000681        BMGA-SI        $         39.48              8   $         4.94          3.28
Leprechaun Drinking Hat                   188561000667   BMDH-LE        $         34.56             12   $         2.88          2.68
Sail Boat Beverage Boats 2PK              817742021626   BMDF-0005      $         33.82             17   $         1.99          1.90
Boom Box Cooler Bag                       817742021336   BMCB-0001      $         32.66             11   $         2.97          2.59
Giant Pineapple Pool Float                718856157365   BMPF-PA        $         28.92              6   $         4.82          4.48
Hamburger - Kiddie Pool                   817742023866   BMKP-0002      $         28.54              4   $         7.14          5.95
The Star Trek Picard Gnome                718856159338   BMGA-CJP       $         21.80              6   $         3.63          3.18
Busters Hide-A-Key Dog Poop               817742023439   BMNY-0019      $         21.16             18   $         1.18          0.77
The F-Bomb Coffee Mug                     718856157181   BM1776         $         18.84             12   $         1.57          1.23
The Great Garden Gnome Massacre           817742022579   BMGA-0008      $         17.92              4   $         4.48          3.61
The Angry Little Garden Gnome             817742024559   BMGA-0011      $         17.07              4   $         4.27          3.02
Whale Shark Pool Float                    817742022081   BMPF-0045      $         13.97              2   $         6.99          6.20
The Surprise! Welcome Home Garden Gnome   718856157228   BM1771         $         13.71              3   $         4.57          3.58
The Complaint Dept Sign                   817742023521   BMNY-0028      $         12.30              6   $         2.05          1.42
the Stars n Stripes Garden Gnome          188561000735   BMGA-PA        $          9.29              2   $         4.65          4.02
Happy Birthday Toilet Paper               817742023484   BMNY-0024      $          9.10              7   $         1.30          0.90




                                                                                                                               EXHIBIT A
                Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 32 of 59



                                                                                       Location On    Location
                                                                                       Hand           Average Cost
               Description                    UPC        Item Name   Inventory Value                                   Vendor Price
The Potty Piano                           817742023415 BMNY-0017     $          8.00              2   $         4.00          3.95
SpaghettiOs Can Safe                      817742022463 BMCS-0002     $          3.72              2   $         1.86          1.40
The 1 Glass Wine Bottle Glass - Kohls     718856158430 KO-WB1G       $          3.40              1   $         3.40          2.68
The Game Over Coffee Mug                  817742023194 BMMU-0020     $          3.22              2   $         1.61          1.25
Santa Drinking Hat                        817742020278 BMDH-SA       $          3.08              1   $         3.08          2.68
Red Chair Retirement Countdown Timer 817742022975 BMNY-0026          $          2.71              1   $         2.71          2.40
The Gun Show Coffee Mug-MO                188561000803 BMMU-GUS-MO   $          2.25              1   $         2.25          1.72
The Complaint Dept Mug                    817742022876 BMMU-0030     $          1.84              1   $         1.84          1.09
Giant Shnoodle Inflatable Pool Noodle     188561000445 BMPF-SDN      $          1.67              1   $         1.67          1.38
The Big Banana Coffee Mug                 188561000797 BMMU-BAN      $          1.46              1   $         1.46          1.29
Santas Drinking Mitten                    817742022272 AE-SDM        $           -              117                           3.25
The Original Wine Bottle Glass PDQ - BBB817742024740 BBWB-0001       $           -              150                           2.38
The Original Toilet Mug (Mail Order Only) 718856150380 BM1348-MO     $           -                4                           1.57
Wedding Countdown Timer                   718856151271 BM1472        $           -                3                           2.20
The Gun Drink Kooler                      718856151790 BM1509        $           -               24                           1.32
The Recycle Bin Coffee Mug                718856151936 BM1523        $           -               83                           1.12
The Donut Coffee Mug                      718856152032 BM1533        $           -              151                           1.16
The Toilet Shot Glass Set 2 pack          718856152155 BM1545        $           -                2                           1.01
Nanas Boobies and Beer Holder             718856153756 BM1667        $           -              100                           1.50
LED Light Up Fart Blaster                 718856155019 BM1697        $           -               49                           1.25
Fake Sunscreen Secret Flask               718856155026 BM1698-PDQ    $           -               15                           5.13
Burpin Baby Spitball                      718856155958 BMBA-BA       $           -               83                           1.25
Harry Hippo Spitball                      718856155927 BMBA-HI       $           -               16                           1.28
Tropical Fruits Beverage Boats 3 pack     718856157013 BMDF-TR       $           -               42                           1.35
Pass the Donut Flying Food                718856156924 BMFD-DO       $           -               30                           1.85
The How Did I Get to be Old? Flask        718856154586 BMFK4-OLD     $           -               17                           1.65
The Inflatabuffet - White                 817742022623 BMIB-0004     $           -                6                           2.70
Baseball Drink Kooler                     817742023040 BMKO-0003     $           -               46                           1.20
Soccer Ball Drink Kooler                  817742024511 BMKO-0014     $           -               17                           1.20
Tears of Joy Emoji Drink Kooler           817742023170 BMKO-0017     $           -               14                           1.00
The Gun Drink Kooler                      817742022999 BMKO-0021     $           -               70                           1.32
Cheeky Emoji Drink Kooler                 718856191666 BMKO-TO       $           -               24                           1.00
Bear Hug -LIL FLOATS                      817742021947 BMLF-0006     $           -               14                           3.65
Sea Otter - LIL FLOATS                    817742021961 BMLF-0010     $           -               15                           3.20
Giant Panda Mask                          817742021305 BMMA-0004     $           -               17                           2.85
The Tears of Joy Emoji Mask               718856158126 BMMA-TE       $           -               15                           5.00
Tootsie Pops Gigantic Beach Ball          718856155330 BMPF-TP       $           -               10                           4.70
Giant Flamingo Snow Tube                  817742020346 BMST-0001     $           -                1                           6.00
Giant Supreme Pizza Snow Tube             817742022296 BMST-0014     $           -              234                           4.18
Giant Winter Mitten Snow Tube             718856158034 BMST-MT       $           -              117                           5.37
USB Flamingo Lights Charger (Andriod) 188561000551 BMUB-FLA          $           -               22                           2.05
The Bottled Up Wine Bottle Glass          817742022753 BMWB-0004     $           -             1438                           2.68
The Diamond Ring Stemless Wine Glass 817742020612 BMWG-0007          $           -             4281                           2.68
Giant Monster Tunnel                      817742026645 COYS-0010     $           -               76                         62.27
NOT FOR RESALE: Not Complete SKOTH - Gift Box Only -DS-C-SKHILLA
                                                        Revised      $           -             3300                           1.76
Brain Fart Zone Caution Sign              789839006178 DS-CSBF       $           -               43                           0.54
NOT FOR RESALE: Not Complete SKOTH - Gift Box Only -FR-DSCSKILLA
                                                        EN FR        $           -             1420                           1.76
The XL Wine Glass - Blank - Kohls         718856158751 KO-BM40       $           -              168                           1.69
The Giant Elf Drinking Boot - Kohls       817742020704 KOBG-0004     $           -               24                           2.17
Bigger Is Better Giant Wine Glass - Kohls 718856158485 KOWG-BB       $           -               47                           1.93
3" Button/Old Fart Crossing               766197042147 MG-4214       $           -               78                           0.00
Over The Hill Coffin Gift Box             766197044004 MG-4400A      $           -               12                           2.07
Retired Parking Privilege Permit          766197056922 MG-5692       $           -               42                           0.59
Slow Mover Old Fart Sign                  766197082174 MG-8217       $           -               20                           0.65
Pink Happy Birthday Candle Hat - 50       766197090537 MG-9053       $           -               12                           1.70
Rose Gold Flamingo Pool Float             817742021718 TAPF-0031     $           -                3                           3.96
Emoji Ladder Toss Yard Game               817742023798 TAYG-0005     $           -              102                           7.68
Pink Flamingo LIL FLOATS-Target           817742026942 TOLF-0001     $           -               24                           3.07
Giant Half-Gallon Flask - Mod - Walmart 718856157860 WM-2M03         $           -              120                           2.80
LED Coaster - Mod - Walmart               718856157952 WM-2M12       $           -               46                           1.95
TOILET SEAT KOOLER (Walmart)              718856151769 WM-BM1506     $           -               36                           1.65
LED Shot Glasses 3 pack - Walmart         718856155613 WM-BM1710R    $           -               24                           1.42
The 1 Glass Wine Bottle Glass - Walmart 718856159123 WMH6-02         $           -             2656                           2.31
Total                                                                $ 2,039,989.17          557660




                                                                                                                            EXHIBIT A
               Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 33 of 59



                                                                                                                    Current Quantity Current On
Item           Description                                      Inventory Item            Item Status               On Hand          Hand Value
BMBT-WA        Watermelon Beach Blanket                         Beach                     Active - Make to Stock               68.00         $345.84
BMDF-0002      Tropical Birds Beverage Boats 3-pack             Beverage Boats            Active - Make to Stock              240.00         $358.63
BMDF-0003      Palm Tree Multi Bev                              Beverage Boats            Discontinue When Sold Out           240.00         $837.47
BMDF-0011      Pinata Multi Bev                                 Beverage Boats            Discontinue When Sold Out           120.00         $412.05
BMDF-BR        Bling Ring Beverage Boats 3 pack                 Beverage Boats            Active - Make to Stock              240.00         $145.69
STDF-0025      Scoops Ahoy Bev Boats 2pk-Stranger Things        Beverage Boats            Discontinue When Sold Out           120.00         $317.46
DS-C-SK40BMA   NOT FOR RESALE: SK40 - Gift Box Only - Revised   Displays / Promo / Misc   Discontinued                      1,370.00         $641.64
DS-C-SK50BMA   NOT FOR RESALE: SK50 - Gift Box Only - Revised   Displays / Promo / Misc   Discontinued                      1,396.00       $2,545.58
DS-C-SK60BMA   NOT FOR RESALE: SK60 - Gift Box Only - Revised   Displays / Promo / Misc   Discontinued                      1,036.00       $1,893.67
BM1551         Toilet Salt & Pepp Shakers                       Housewares                Discontinued                        665.00         $563.52
BM1664         Froggy Style Salt & Pepp Shakers                 Housewares                Discontinued                        733.00
BMSP-CD        Bad Cop No Donut Salt & Pepp Shakers             Housewares                Discontinued                        894.00         $866.79
BMSP-SM        Gamblin Granny Salt & Pepper Shakers             Housewares                Discontinued                      1,656.00       $2,755.41
BMKP-0001      Strawberry Donut - Kiddie Pool                   Kid Pools                 Active - Make to Stock              120.00         $826.42
BMKP-0004      Rainbow - Kiddie Pool                            Kid Pools                 Active - Make to Stock              120.00         $900.73
BM1524         The Prescription Pill Bottle Mug                 Mugs                      Discontinued                      6,107.00       $7,779.69
BM1529         The Ninja Coffee Mug                             Mugs                      Discontinued                        766.00       $1,055.13
BM1586         The GOTCHA! Gag Mug                              Mugs                      Discontinued                        765.00       $1,031.80
BMMU-BD        North American Song Birds Musical Mug            Mugs                      Discontinued                      3,542.00       $9,232.80
BMMU-CL        The Crazy Cat Lady Coffee Mug                    Mugs                      Discontinued                      5,442.00       $9,385.28
BMMU-CR        The Oh Crap! Coffee Mug                          Mugs                      Discontinued                        626.00         $835.08
BMMU-CS        Cheers & Mork Mindy & Love Boat Mug Set          Mugs                      Discontinued                        969.00       $4,460.61
BMMU-DH        The Coffee and a Donut Coffee Mug                Mugs                      Discontinued                      4,752.00      $14,577.53
BMMU-DW        The Decaf is for Wimps! Coffee Mug               Mugs                      Discontinued                        780.00       $1,170.32
BMMU-KO        The Knockout Boxing Glove Coffee Mug             Mugs                      Discontinued                        959.00       $1,995.13
BMMU-MB        The Big Mouth Bass Coffee Mug                    Mugs                      Discontinued                        363.00         $891.01
BMMU-OC        One Cup Of Coffee Gigantic Coffee Mug            Mugs                      Discontinued                        286.00       $1,024.09
BMMU-SA        Heat-Sensing Mug - Santa                         Mugs                      Discontinued                        408.00         $999.60
BMMU-TB        90210 & Melrose Place Mug Set                    Mugs                      Discontinued                        777.00       $2,331.02
BMMU-WD        The Hump Day Coffee Mug                          Mugs                      Discontinued                        116.00         $276.95
KO-BM11        The Prescription Pill Bottle Mug - Kohls         Mugs                      Discontinued                      1,956.00       $1,897.32
KO-BM20        The Ninja Coffee Mug - Ninja Mug                 Mugs                      Discontinued                        108.00         $123.12
KO-BMMULK      I Like Big Mugs Gigantic Mug - Kohls             Mugs                      Discontinued                        368.00       $1,240.14
MG-3504        The No Worries Retirement Mug                    Over the Hill             Discontinued                        310.00         $414.84
MG-3505        Let The Party Start Retirement Mug               Over the Hill             Discontinued                        360.00         $478.08
MG-5054-R      Fabulous and 40 Coffee Mug                       Over the Hill             Discontinued                        167.00         $223.57
MG-5055-R      Nifty and 50 Coffee Mug                          Over the Hill             Discontinued                        994.00       $1,313.18
MG-5056-R      60 and Awesome Coffee Mug                        Over the Hill             Discontinued                        636.00         $845.68
SP-BM1625      Over the Hill Scratcher - Spencers               Over the Hill             Active - Make to Order            2,016.00
BMPF-0004      Giant Ice Pop Pool Float                         Pool Floats               Active - Make to Stock              508.00       $2,901.34
BMPF-0006      Giant Watermelon Pool Float                      Pool Floats               Active - Make to Stock               52.00         $176.85
BMPF-0007      Giant Pizza Slice Pool Float                     Pool Floats               Active - Make to Order            1,836.00       $8,379.37
BMPF-0011      Giant White Swan Pool Float                      Pool Floats               Discontinue When Sold Out           595.00       $2,411.52
BMPF-0028      Starfish Pool Float                              Pool Floats               Discontinue When Sold Out           360.00       $1,211.10
BMPF-0029      Angel Wings Pool Float                           Pool Floats               Discontinue When Sold Out           240.00       $1,543.26
BMPF-0063      Crying Joy Emoji Pool Float( Laughing)           Pool Floats               Discontinue When Sold Out           360.00       $2,773.36
BMPF-0080      Melting Ice Cream Pool Float                     Pool Floats               Active - Make to Stock              116.00         $674.64
BMPF-0081      Candy Bling Ring Pool Float                      Pool Floats               Active - Make to Stock              810.00       $4,113.30
BMPF-CT        Cactus Pool Float                                Pool Floats               Discontinue When Sold Out           480.00       $1,827.86
STPF-0117      Dart Pool Float-Stranger Things                  Pool Floats               Discontinue When Sold Out           120.00         $687.92
STPF-0118      Waffle Pool Float-Stranger Things                Pool Floats               Discontinue When Sold Out           120.00         $987.07
BMRR-0001      River Raft - Duck                                River Rafts               Active - Make to Stock            1,750.00      $16,865.76
BMRR-0003      River Raft- Butterfly Wings                      River Rafts               Discontinue When Sold Out         4,580.00      $52,728.63
BMRR-0004      River Raft- Log Raft                             River Rafts               Discontinue When Sold Out            30.00         $371.09
BMYS-0001      Unicorn Yard Sprinklers                          Sprinklers                Discontinued                         37.00         $620.55
BMYS-0005      Elephant Yard Sprinkler -PINK                    Sprinklers                Active - Make to Stock              426.00       $6,602.34
BMYS-0006      Ape Yard Sprinkler                               Sprinklers                Active - Make to Stock              246.00       $3,605.11
BMWG-0024      Snow Globe Wine Glass                            Wine                      Active - Make to Stock            2,315.00      $14,755.99
                                                                                                                                         $200,229.93




                                                                                                                           EXHIBIT A
     Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 34 of 59



                          SCHEDULE 2
                    EXCLUDED INVENTORY ITEMS

The items listed below are excluded from the sale and should be disposed
of by seller before the closing.

   SKU             Description
   BMDF-0009       Magical Unicorn BEVERAGE BOAT 2PK
   BMLF-0015       Magic the Unicorn Lil Pool Float
   KOPF-0065       Bright Unicorn Tube Pool Float - KOHLS
   WGDF-0014       Golden Unicorn Bev Boat 2pk
   WGLF-0016       Golden Unicorn LIL FLOATS-Walgreen
   WGPF-0074       Golden Unicorn Pool float - Walgreen Exclusive




                                                              EXHIBIT A
                            Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 35 of 59




                                                             SCHEDULE 3
                                                            TRADEMARKS

   All Trademarks and trademark applications including



                              Serial      Registration       Registration             Assigned
                Mark           No.            No.               Date                   Entity         Status

                                                                                   BIGMOUTH
      BIG MOUTH TOYS         85408350       4236210                11-06-2012                         LIVE
                                                                                   LLC
                                                                                   BIGMOUTH
           BIGMOUTH          87333315                      N/A (Filing Date:                          LIVE
                                                                                   LLC
                                                             February 13,
                                                                2017)

                                                                                      Registration   Registration
         Mark             Country         Owner       File Date     Application No.                                  Status     Next Deadline
                                                                                         Date            No.
BIGMOUTH                AUSTRALIA      BigMouth LLC   08/11/2017       1865395        08/11/2017      1865395     REGISTERED      08/11/2027
                                                                                                                                  RENEWAL
BIGMOUTH                EUROPEAN BigMouth LLC         08/09/2017      017083767        12/07/2017     017083767   REGISTERED      08/09/2027
                       UNION (EUTM)                                                                                               RENEWAL
BIGMOUTH                  UNITED    BigMouth LLC      08/09/2017    UK00003249135      11/17/2017    UK000032491 REGISTERED       08/09/2027
                         KINGDOM                                                                          35                      RENEWAL
BIGMOUTH               NEW ZEALAND BigMouth LLC       08/11/2017       1073655         10/02/2018      1073655   REGISTERED       02/13/2027
                                                                                                                                  RENEWAL
BIGMOUTH               UNITED STATES BigMouth LLC     02/13/2017      87/333,315                                   PENDING        08/05/2020
                                                                                                                               RESPONSE TO OA
BIGMOUTH                   CHINA       BigMouth LLC   08/11/2017       25807401        11/21/2018     25807401    REGISTERED      11/20/2028
                                                                                                                                  RENEWAL




   4832-5470-0226.2


                                                                                                                          EXHIBIT A
                            Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 36 of 59



                                                                                  Registration   Registration
        Mark              Country      Owner       File Date    Application No.                                Status    Next Deadline
                                                                                      Date           No.
BIGMOUTH INC & Design UNITED STATES BigMouth LLC   12/14/2014     86/479,888       10/25/2016     5,069,272 REGISTERED    10/25/2022
                                                                                                                          8/15 FINAL
                                                                                                                          DEADLINE




BIGMOUTH INC & Design      WIPO     BigMouth LLC   05/02/2019      1473139        05/02/2019      1473139   REGISTERED    05/02/2029
                                                                                                                          RENEWAL




BIGMOUTH INC & Design    EUROPEAN BigMouth LLC     05/02/2019      1473139        05/02/2019      1473139   REGISTERED    05/02/2029
                        UNION (EUTM)                                                                                      RENEWAL




BIGMOUTH INC & Design     UNITED    BigMouth LLC   05/02/2019      1473139        05/02/2019      1473139   REGISTERED    05/02/2029
                         KINGDOM                                                                                          RENEWAL




                                                                                                                    EXHIBIT A
                           Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 37 of 59



                                                                                  Registration   Registration
        Mark             Country       Owner       File Date    Application No.                                   Status       Next Deadline
                                                                                     Date            No.
BIGMOUTH INC & Design UNITED STATES BigMouth LLC   11/05/2018     88/181,294                                    ALLOWED          05/26/2020
                                                                                                                              STATEMENT OF
                                                                                                                             USE or EXTENSION




FINALLY! A WINE     UNITED STATES BigMouth LLC     02/07/2014     86/187,376      09/23/2014      4,609,120     REGISTERED      09/23/2020
GLASS THAT FITS MY                                                                                                              8/15 FINAL
NEEDS!                                                                                                                          DEADLINE
I'M SHOT WITHOUT MY UNITED STATES BigMouth LLC     06/04/2014     86/300,024      02/03/2015      4,681,185     REGISTERED      02/03/2021
COFFEE                                                                                                                          8/15 FINAL
                                                                                                                                DEADLINE
SPITBALL             UNITED STATES BigMouth LLC    09/30/2014     86/410,399      08/16/2016      5,023,150     REGISTERED      08/16/2022
                                                                                                                                8/15 FINAL
                                                                                                                                DEADLINE




                                                                                                                           EXHIBIT A
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 38 of 59



                                           SCHEDULE 4
                                            PATENTS

        All Patents including:


                           Application                           Priority       Assigned
             Patent No.       No.               Title             Date           Entity

                                           DRINK KOOLER –                    BIGMOUTH L
           US D697,765     29/439,520                           12-12-2012
                                          GUN / THE SHOOTER
                                         DRINK COOLER – PILL                 BIGMOUTH L
           US D703,008     29/439,515                           12-12-2012
                                                BOTTLE
                                         DRINK COOLER – THE                  BIGMOUTH L
           US D703,009     29/436,517                           12-12-2012
                                               RED CUP
           US D719,409     29/465,335    WINE BOTTLE GLASS      08-27-2013   BIGMOUTH L
                                           PUT A CORK IN IT                  BIGMOUTH L
           US D720,078     29/486,674                           04-01-2014
                                              PACIFIER
                                            MUTE BUTTON                      BIGMOUTH L
           US D721,182     29/486,693      DECORATION FOR       04-01-2014
                                              PACIFIER
           US D725,209     29/486,806    POOL FLOAT – TOILET    04-02-2014   BIGMOUTH L
                                          POOL FLOAT – ICE                   BIGMOUTH L
           US D726,273     29/490,175                           05-07-2014
                                          CREAM SANDWICH
                                         OUT OF FOCUS CAN-                   BIGMOUTH L
           US D727,689     29/482,915                           02-24-2014
                                         ERA DRINK KOOLER
           US D728,113     29/511,160      MUTE!PACIFIER        12-08-2014   BIGMOUTH L
                                          COFFEE MAKES ME                    BIGMOUTH L
           US D737,101     29/503,804                           09-30-2014
                                             POOP MUG
                                         DECAF IS FOR WIMPS!                 BIGMOUTH L
           US D738,687     29/498,230                           08-01-2014
                                                MUG
           US D754,245     29/519,652       POTTY PIANO         03-06-2015   BIGMOUTH L
                                           PINK FLAMINGO                     BIGMOUTH L
           US D759,182     29/520,543                           03-16-2015
                                             POOL FLOAT
           US D770,860     29/524,305    BEVERAGE COOLER        04-20-2015   BIGMOUTH L

           US D772,012     D/540,918      BEVERAGE GLASS        09-29-2015   BIGMOUTH,

           US D775,295     D/520,506        PIZZA FLOAT         03-16-2015   BIGMOUTH,

           US D775,894     D/539,649            MUG             09-16-2015   BIGMOUTH,

           US D785,120     D/556,965        BEAR FLOAT          03-04-2016   BIGMOUTH,

           US D802,075     D/557,139      GUMBALL FLOAT         03-07-2016   BIGMOUTH,


        4832-5470-0226.2


                                                               EXHIBIT A
   Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 39 of 59



US D803,339   D/557,149   PINEAPPLE FLOAT      03-07-2016   BIGMOUTH, INC

US D820,587   D/596,824   MUSHROOM TOTE        03-10-2017   BIGMOUTH LLC

US D834,126   D/593,948   MERMAID FLOAT        02-14-2017   BIGMOUTH LLC

US D844,388   D/596,777    SHARK COOLER        03-10-2017   BIGMOUTH, LLC

US D847,570   D/596,783      WINE GLASS        03-10-2017   BIGMOUTH, LLC

US D847,583   D/596,770   FLAMINGO COOLER      03-10-2017   BIGMOUTH, LLC




                                                            EXHIBIT A
      Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 40 of 59



                              SCHEDULE 5
                               DOMAINS

 1.   designsense.net
 2.   bigmouthinc.com
 3.   bigmouthtoys.com
 4.   countdowntimers.com
 5.   funideas.com
 6.   funnytp.com
 7.   heavensgiftshop.com
 8.   magiquenovelties.com
 9.   outrageousmedia.com
10.   outrageousventures.com
11.   sporks.com
12.   wholesalechristmasstockings.com




                                                               EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 41 of 59



                                         Schedule 6
                                         Copyrights

        Application Title         Registration No.     Date of          Date of       Recorded Owner
                                                     Registration     Publication

2014 Catalog Supplement         TXu001899584             2014-02-14                 BIGMOUTH LLC
(Ver. 2.0)
Fall 2013 Catalog               TXu001899583            2014-02-14                  BIGMOUTH LLC

Pass The Gas                    SRu001165416            2014-04-07                  BIGMOUTH LLC

Phone Excuse Sounds             SR0000660765             2009-01-12      2005-12-01 BIGMOUTH LLC

Sweet Cheeks – The Bleacher     VA0001920178             2013-12-12      2013-07-01 BIGMOUTH LLC
Tooshie Cushy
SKEETER The Redneck Garden      VA0001914274             2014-07-15      2014-03-01 BIGMOUTH LLC
Gnome
WHATZUP the Garden Gnome        VA0001914272             2014-07-15      2014-03-01 BIGMOUTH LLC
Dude
Gun Mug                         VA0001895531             2013-12-20      2013-09-01 BIGMOUTH LLC

Wine Bottle Glass Product Package VA0001895532           2013-12-17      2012-10-01 BIGMOUTH LLC
Artwork
Grenade Mug – Take A Number     VA0001895529            2013-12-18       2013-09-01 BIGMOUTH LLC

The Original Toilet Mug        VA0001895527             2013-12-18       2013-09-01 BIGMOUTH LLC

Gun Mug                         VA0001891511             2013-12-19      2007-07-01 BIGMOUTH LLC

Happy Couple Garden Gnomes      VA0001914277            2014-07-16       2014-03-01 BIGMOUTH LLC

Happy Camper Mug                VA0001914280            2014-07-16       2014-03-01 BIGMOUTH LLC

Management Mug                  VA0001914279            2014-07-15       2014-03-01 BIGMOUTH LLC

Short Bus Mug                   VA0001914278             2014-07-15      2014-03-01 BIGMOUTH LLC

BEARD-O The Geeky Garden        VA0001914276             2014-07-15      2014-03-01 BIGMOUTH LLC
Gnome
Angry Garden Gnome              VA0001914273             2014-07-15      2014-03-01 BIGMOUTH LLC

Army Man Garden Gnome           VA0001926230            2014-04-21       2014-03-01 BIGMOUTH LLC




                                                                                    EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 42 of 59




         Application Title         Registration No.     Date of          Date of       Recorded Owner
                                                      Registration     Publication

Assault & Battery Salt & Pepper   VA0001926349            2014-01-30      2014-01-01 BIGMOUTH LLC
Shakers
Assault & Battery Salt & Pepper   VA0001926691            2014-01-30      2014-01-01 BIGMOUTH LLC
Shakers
The Butcher Garden Gnome          VA0001915425           2014-07-18       2014-03-01 BIGMOUTH LLC

TP - Biohazard                    VA0001926838           2014-02-05       2014-01-01 BIGMOUTH LLC

TP - Diarrhea                     VA0001926823           2014-02-05       2014-01-01 BIGMOUTH LLC

TP - Diarrhea                     VA0001926834           2014-02-04       2014-01-01 BIGMOUTH LLC

Donut Birdhouse                   VA0001926364           2014-04-21       2014-03-01 BIGMOUTH LLC

Fanny Bank                        VA0001926236           2014-01-21       2007-07-01 BIGMOUTH LLC

Faster! Faster! Turtles Garden    VA0001915427            2014-07-18      2014-03-01 BIGMOUTH LLC
Statue
Faster! Faster! Turtles Salt &    VA0001915422            2014-07-18      2014-03-01 BIGMOUTH LLC
Pepper Shakers Set
Froggy Style Garden Statue        VA0001915418           2014-07-18       2014-03-01 BIGMOUTH LLC

Froggy Style Salt & Pepper Shakers VA0001926266           2014-01-30      2014-01-01 BIGMOUTH LLC

Froggy Style Salt & Pepper Shakers VA0001926692           2014-01-30      2014-01-01 BIGMOUTH LLC

The Gigantic Donut Pool Float     VA0001931220           2014-02-04       2011-10-01 BIGMOUTH LLC

The Gigantic Donut Pool Float     VA0001931214           2014-02-04       2011-10-01 BIGMOUTH LLC

Got Notz? Garden Statue           VA0001915423           2014-07-18       2014-03-01 BIGMOUTH LLC

Pool Float - Ice Cream Sandwich   VA0001922840           2014-04-23       2014-03-01 BIGMOUTH LLC

Naughty Pigs Salt & Pepper        VA0001926226            2014-04-30      2012-02-01 BIGMOUTH LLC
ShakerSet
The Manhole Cover                 VA0001926836           2014-01-08       2014-01-01 BIGMOUTH LLC

Butthole Birdhouse                VA0001926228            2014-01-30      2014-01-01 BIGMOUTH LLC

Outhouse Birdhouse                VA0001926227           2014-01-30       2014-01-01 BIGMOUTH LLC




                                                                                     EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 43 of 59




         Application Title         Registration No.     Date of          Date of       Recorded Owner
                                                      Registration     Publication

Security Camera Birdhouse         VA0001918991           2014-04-21       2014-03-01 BIGMOUTH LLC

Prescription Pill Bottle Mug      VA0001928371           2013-12-12       2013-09-01 BIGMOUTH LLC

Toilet Birdhouse                  VA0001926232            2014-01-30      2014-01-01 BIGMOUTH LLC

Drink Kooler – The Toliet         VA0001926350           2014-01-20       2011-08-01 BIGMOUTH LLC

Pool Float – Toliet               VA0001922830           2014-04-23       2014-03-01 BIGMOUTH LLC

Happy Man Medal Wine Bottle       VA0001931518            2014-04-09      2014-03-01 BIGMOUTH LLC
Holder - VLAD
Happy Man Medal Wine Bottle       VA0001931382            2014-04-09      2014-03-01 BIGMOUTH LLC
Holder - VLAD
The Bad Assy Wine Glass           VA0001969613           2015-09-08       2015-09- 01 BIGMOUTH LLC

Barfin’ Barney the Pukin’ Gnome   VA0001967588            2015-08-17      2015-08-01 BIGMOUTH LLC

Barry the Boxer Mask              VA0001967818           2015-07-22       2015-07-01 BIGMOUTH LLC

The Beast Drink Hugger            VA0001994953           2015-10-02       2015-09-01 BIGMOUTH LLC

The Beast Drink Hugger            VA0001994964           2015-10-02       2015-09-01 BIGMOUTH LLC

Before & After 5 Glass            VA0001969612            2015-09-08      2015-09-01 BIGMOUTH LLC

Billy Bones the Skeleton Gnome    VA0001967443           2015-08-17       2015-08-01 BIGMOUTH LLC

Black Jack The Cat Mask           VA0001936271           2014-04-21       2014-03-01 BIGMOUTH LLC

Bottoms Up! Football Beer Mug     VA0001994957           2015-09-18       2015-09-01 BIGMOUTH LLC

Bottoms Up! Football Beer Mug     VA0001994952           2015-09-18       2015-09-01 BIGMOUTH LLC

Burpin’ Baby Ball Launcher        VA0001969618           2015-09-08       2015-09-01 BIGMOUTH LLC

The Buzzer Alarm Clock            VA0001968085            2015-07-22      2015-06-01 BIGMOUTH LLC

–Waiter & Chef Salt & Pepper      VA0001968070            2015-07-22      2015-06-01 BIGMOUTH LLC
Shaker Set
Waiter & Chef Salt & Pepper       VA0001967978            2015-07-22      2015-06-01 BIGMOUTH LLC
Shaker Set




                                                                                     EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 44 of 59




         Application Title           Registration No.     Date of          Date of       Recorded Owner
                                                        Registration     Publication

Chocolate Donut Pool Float          VA0001967437           2015-08-18       2015-03-01 BIGMOUTH LLC

Constipation Crisis Kit             VA0001936604           2014-05-02       2014-04-01 BIGMOUTH LLC

Crazy Cat Lady Mug                  VA0001967611           2015-08-12       2015-08-01 BIGMOUTH LLC

Cum Shots Shot Glass Set            VA0001929726           2014-10-03       2014-10-01 BIGMOUTH LLC

Deer’s Revenge Salt & Pepper        VA0001968097            2015-07-22      2015-03-01 BIGMOUTH LLC
Shaker Set & Holder
Deer’s Revenge Salt & Pepper        VA0001968098            2015-07-22      2015-03-01 BIGMOUTH LLC
Shaker Set & Holder
Donald Trump Toilet Paper           VA0001990426           2015-12-22       2015-12-01 BIGMOUTH LLC

Don’t Make Me Angry Mug             VA0001929714           2014-10-03       2014-10-01 BIGMOUTH LLC

Droolin’ Dexter Spitball            VA0001969620           2015-08-26       2015-08-01 BIGMOUTH LLC

Exercise Block                      VA0001953867            2014-10-10      2014-10-01 BIGMOUTH LLC

Exercise Block                      VA0001930657            2014-10-10      2014-10-01 BIGMOUTH LLC

F-Bomb Coffee Mug                   VA0001996684            2016-02-17      2016-02-01 BIGMOUTH LLC

The Fart Clock – Fart Sounds on the VA0001936803            2014-05-02      2014-04-01 BIGMOUTH LLC
Hour
The Fart Clock – Fart Sounds on the VA0001936811            2014-05-02      2014-04-01 BIGMOUTH LLC
Hour
The Football Inflatable Cooler -    VA0001967804            2015-08-07      2015-08-01 BIGMOUTH LLC
Packaging
Football Stadium Inflatable Salad   VA0001967806            2015-08-07      2015-08-01 BIGMOUTH LLC
Bar
Frank the Fish Mask                 VA0001968096           2015-07-22       2015-07-01 BIGMOUTH LLC

Franky Full Moon the Moonin’        VA0001967589            2015-08-17      2015-08-01 BIGMOUTH LLC
Gnome
Cum Shots Shot Glass Set            VA0001930451           2014-10-08       2014-10-01 BIGMOUTH LLC

Lazy Man’s Beer Mug Product         VA0001930452            2014-10-08      2014-10-01 BIGMOUTH LLC
Package Artwork
Knockout Mug                        VA0001930453           2014-10-08       2014-10-01 BIGMOUTH LLC




                                                                                       EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 45 of 59




         Application Title        Registration No.     Date of          Date of       Recorded Owner
                                                     Registration     Publication

Don’t Make Me Angry Mug         VA0001930454            2014-10-08       2014-10-01 BIGMOUTH LLC

Gamblin’ Granny Salt & Pepper   VA0001967823             2015-07-22      2015-06-01 BIGMOUTH LLC
Shaker Set
Gamblin’ Granny Salt & Pepper   VA0001968071             2015-07-22      2015-06-01 BIGMOUTH LLC
Shaker Set
Game of Gnomes Garden Gnome     VA0001996674            2016-02-12       2015-04-01 BIGMOUTH LLC

Game of Gnomes Garden Gnome     VA0001997201            2016-02-12       2015-04-01 BIGMOUTH LLC

Giant Donut Hole Beach Ball     VA0002007554            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Donut Hole Beach Ball     VA0002007555            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Eyeball Beach Ball        VA0002007572            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Eyeball Beach Ball        VA0002007575            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Funky Flower Pool Float   VA0001990561            2016-01-26       2016-01-01 BIGMOUTH LLC

Giant Gumball Machine Pool Float VA0001997461           2016-02-16       2016-01-01 BIGMOUTH LLC

Giant Gumball Machine Pool Float VA0001996672           2016-02-12       2016-01-01 BIGMOUTH LLC

Giant Gummy Bear Pool Float     VA0001996683             2016-02-16      2016-01-01 BIGMOUTH LLC
(Red)
Giant Gummy Bear Pool Float     VA0001989583             2016-02-04      2016-01-01 BIGMOUTH LLC
(Red)
Giant Ice Pop Pool Float        VA0001989571            2016-02-04       2016-01-01 BIGMOUTH LLC

Giant Orange-Cream Pop Pool Float VA0001997200           2016-02-17      2016-01-01 BIGMOUTH LLC

Giant Pineapple Pool Float      VA0001996685            2016-02-16       2016-01-01 BIGMOUTH LLC

Giant Pineapple Pool Float -    VA0001989574             2016-02-04      2016-01-01 BIGMOUTH LLC
Packaging
Giant Pizza Beach Ball          VA0002007568            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Pizza Beach Ball          VA0002007569            2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Popcorn Pool Float        VA0001997462            2016-02-16       2016-01-01 BIGMOUTH LLC




                                                                                    EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 46 of 59




        Application Title           Registration No.     Date of          Date of       Recorded Owner
                                                       Registration     Publication

Giant Popcorn Pool Float           VA0001989577           2016-02-04       2016-01-01 BIGMOUTH LLC

Giant Rubber Duckie Pool Float     VA0001996673           2016-02-16       2016-01-01 BIGMOUTH LLC

Giant Rubber Duckie Pool Float     VA0001989587           2016-01-26       2016-01-01 BIGMOUTH LLC

Giant-Sized Fun in the Sun Beach   VA0001995169            2015-11-17      2015-11-01 BIGMOUTH LLC
Blanket: Burger
Giant-Sized Fun in the Sun Beach   VA0001994961            2015-11-17      2015-11-01 BIGMOUTH LLC
Blanket: Burger
Giant-Sized Fun in the Sun Beach   VA0001995171            2015-11-17      2015-11-01 BIGMOUTH LLC
Blanket: Donut
Giant-Sized Fun in the Sun Beach   VA0001994970            2015-11-17      2015-11-01 BIGMOUTH LLC
Blanket: Donut
Giant-Sized Fun in the Sun Beach   VA0001995170            2015-11-17      2015-11-01 BIGMOUTH LLC
Blanket: Pizza
Giant White Swan Pool Float        VA0001998734           2016-02-16       2016-01-01 BIGMOUTH LLC

Giant Swan Pool Float              VA0001989590           2016-01-26       2016-01-01 BIGMOUTH LLC

Giant Tears of Joy Emoji Beach     VA0002007556            2016-05-18      2016-05-01 BIGMOUTH LLC
Ball
Giant Tears of Joy Emoji Beach     VA0002007499            2016-05-18      2016-05-01 BIGMOUTH LLC
Ball
Giant Watermelon Beach Ball        VA0002007566           2016-05-18       2016-05-01 BIGMOUTH LLC


Giant Watermelon Beach Ball        VA0002007565           2016-05-18       2016-05-01 BIGMOUTH LLC

Giant Wine Glass                   VA0001931272           2014-10-13       2014-10-01 BIGMOUTH LLC

The Gnome Smoking Garden           VA0001989643            2016-01-21      2016-01-01 BIGMOUTH LLC
Gnome
Truf war - Gnome vs. Troll Garden VA0001989584             2016-01-21      2016-01-01 BIGMOUTH LLC
Statue
Gnomeland Security Garden Gnome VA0001989579               2016-01-21      2016-01-01 BIGMOUTH LLC

Gone Fishin’ Coffee Mug            VA0001989646           2016-01-21       2016-01-01 BIGMOUTH LLC

The Great Garden Gnome Massacre VA0001996686               2016-02-17      2015-08-01 BIGMOUTH LLC

The Great Garden Gnome Massacre VA0001996682               2016-02-17      2015-08-01 BIGMOUTH LLC




                                                                                      EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 47 of 59




         Application Title        Registration No.     Date of          Date of       Recorded Owner
                                                     Registration     Publication

Great Gluty S. Maximus Toilet    VA0001933277            2014-11-07      2014-11-01 BIGMOUTH LLC
Paper Holder
Harry Hippo Spitball             VA0001969622            2015-08-26      2015-08-01 BIGMOUTH LLC

Hero Morimoto the Ninja Gnome    VA0001967587           2015-08-17       2015-08-01 BIGMOUTH LLC

His & Hers Bottle Openers        VA0001930639           2014-10-10       2014-10-01 BIGMOUTH LLC

His & Hers Bottle Openers        VA0001930642           2014-10-10       2014-10-01 BIGMOUTH LLC

"How Was Your Day" Wine Glass VA0001930688              2014-10-10       2014-10-01 BIGMOUTH LLC

Big Dill Coffee Mug              VA0001989645           2016-01-21       2016-01-01 BIGMOUTH LLC

Knockout Mug                     VA0001929725           2014-10-03       2014-10-01 BIGMOUTH LLC

Lazy Man’s Beer Mug              VA0001929728           2014-10-03       2014-10-01 BIGMOUTH LLC

Lenny the Lion Mask              VA0001967821           2015-07-22       2015-07-01 BIGMOUTH LLC

The Man Clock – Manly Sounds on VA0001936609             2014-05-02      2014-04-01 BIGMOUTH LLC
the Hour


The Man Clock – Manly Sounds on VA0001936607             2014-05-02      2014-04-01 BIGMOUTH LLC
the Hour
Mini Hillary Bop Bag             VA0001991479           2015-12-22       2015-12-01 BIGMOUTH LLC

Mini Hillary Bop Bag             VA0001990951           2015-12-22       2015-12-01 BIGMOUTH LLC

Officially Retired Tiara         VA0001936575            2014-02-03      2014-01-01 BIGMOUTH LLC

OG the Original Gangster Gnome   VA0001967444           2015-08-17       2015-08-01 BIGMOUTH LLC

OTH Old Fart Snore Dtopper       VA0001969610           2015-09-08       2015-09-01 BIGMOUTH LLC

Otto Orangutan Spitball          VA0001969627           2015-08-26       2015-08-01 BIGMOUTH LLC

Out Of Focus CAN-ERA Kooler      VA0001936209           2013-12-12       2013-07-01 BIGMOUTH LLC

Over the Hill Decision Maker     VA0001931438           2014-10-13       2014-10-01 BIGMOUTH LLC




                                                                                    EXHIBIT A
       Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 48 of 59




         Application Title        Registration No.     Date of          Date of       Recorded Owner
                                                     Registration     Publication

Over the Hill Decision Maker    VA0001931270            2014-10-13       2014-10-01 BIGMOUTH LLC

Owen Octopus Spitball           VA0001969619             2015-08-26      2015-08-01 BIGMOUTH LLC

Pass the Donut Flying Food      VA0002000101            2016-04-05       2016-03-01 BIGMOUTH LLC

Pass the Pizza Flying Food      VA0002000102            2016-04-05       2016-03-01 BIGMOUTH LLC

Patty the Poodle Mask           VA0001967909            2015-07-22       2015-07- 01 BIGMOUTH LLC

Pink Flamingo Pool Float        VA0001967860            2015-08-18       2015-03-01 BIGMOUTH LLC

Pink Flamingo Pool Float        VA0001967440            2015-08-18       2015-03-01 BIGMOUTH LLC

Piss Off! Mug                   VA0001929722            2014-10-03       2014-10-01 BIGMOUTH LLC

Piss Off! Mug                   VA0001930449            2014-10-08       2014-10-01 BIGMOUTH LLC

Pizza Float                     VA0001967442             2015-08-18      2015-03-01 BIGMOUTH LLC

Door Mat – Watch Your Step      VA0001936590            2014-04-09       2014-03-01 BIGMOUTH LLC

Pool Party Beverage Boats (Birds) VA0002000091          2016-04-05       2016-02-01 BIGMOUTH LLC

Pool Party Beverage Boats (Donuts) VA0002000094          2016-04-05      2016-02-01 BIGMOUTH LLC

Pool Party Beverage Boats       VA0002000098             2016-04-05      2016-02-01 BIGMOUTH LLC
(Flowers)
Pool Party Beverage Boats (Fruits) VA0002000100         2016-04-05       2016-02-01 BIGMOUTH LLC

Prescription Pint Glasses       VA0001953873             2014-10-10      2014-10-01 BIGMOUTH LLC

Sasquatch The Gnome Wrecker     VA0001989585             2016-01-21      2016-01-01 BIGMOUTH LLC
Garden Statue
Selfie Sisters Garden Gnomes    VA0001989644            2016-01-21       2016-01-01 BIGMOUTH LLC

Skinless Sarah the Skeleton     VA0001967586             2015-08-17      2015-08-01 BIGMOUTH LLC
Gnomette
The Smart Assy Wine Glass       VA0001969651            2015-09-08       2015-09-01 BIGMOUTH LLC

Sperm Donor Mug                 VA0001929721             2014-10-03      2014-10-01 BIGMOUTH LLC




                                                                                    EXHIBIT A
        Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 49 of 59




         Application Title          Registration No.     Date of          Date of       Recorded Owner
                                                       Registration     Publication

Sperm Donor Mug                    VA0001930450            2014-10-08      2014-10-01 BIGMOUTH LLC

Spittin’ Simon Spitball            VA0001969625           2015-08-26       2015-08-01 BIGMOUTH LLC

Sprayin’ Sam Spitball              VA0001969626            2015-08-26      2015-08-01 BIGMOUTH LLC

Beer Belt / CAMOUFLAGE             VA0001936566           2013-12-24       2010-07-01 BIGMOUTH LLC

Grill Sergeant Bbq Apron           VA0001936564            2013-12-30      2010-07-01 BIGMOUTH LLC

Tiny Hands                         VA0001930634            2014-10-10      2014-10-01 BIGMOUTH LLC

Tiny Hands                         VA0001930630            2014-10-10      2014-10-01 BIGMOUTH LLC

Tipsy Wine Glasses                 VA0001930689           2014-10-10       2014-10-01 BIGMOUTH LLC

Trailer Park Mug                   VA0001928638           2014-04-21       2014-03-01 BIGMOUTH LLC

Tropical Party Inflatable Buffet   VA0001990009            2015-12-22      2015-12-01 BIGMOUTH LLC

The Man Sack                       VA0001936588           2014-04-09       2014-03-01 BIGMOUTH LLC

Door Mat - Beware of Dog           VA0001936589           2014-04-09       2014-03-01 BIGMOUTH LLC

Surprise! Welcome Home! Garden VA0001989586                2016-01-21      2016-01-01 BIGMOUTH LLC
Gnome
Wet Willy Spitball                 VA0001969617           2015-08-26       2015-08-01 BIGMOUTH LLC

Who Farted? The Gas Passing        VA0001936269            2014-04-09      2014-03-01 BIGMOUTH LLC
Game Product Package Artwork


Pass The Gas Game                  VA0001936593           2014-04-09       2014-03-01 BIGMOUTH LLC

The Wine Bottle Glass              VA0001936585            2014-12-12      2013-08-01 BIGMOUTH LLC

The World’s Largest Beer Glass     VA0001994955           2015-11-17       2015-11-01 BIGMOUTH LLC




                                                                                      EXHIBIT A
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 50 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 51 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 52 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 53 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 54 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 55 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 56 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 57 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 58 of 59




                                                         EXHIBIT B
Case 3:20-cv-01368-AVC Document 9-2 Filed 10/06/20 Page 59 of 59




                                                         EXHIBIT B
